

Exhibit 10
Conformed Copy through First Amendment dated January 22, 2018




    
Published CUSIP Numbers:
Deal: 22279RAP3
Term Loan: 22279RAQ1
TERM LOAN AGREEMENT
dated as of December 2, 2016,


among
COUSINS PROPERTIES LP,
as the Borrower,
COUSINS PROPERTIES INCORPORATED,
as the Parent and a Guarantor,


CERTAIN CONSOLIDATED ENTITIES OF THE PARENT FROM TIME TO TIME
DESIGNATED BY THE PARENT AS CO-BORROWERS HEREUNDER,
collectively, with the Borrower, as the Borrower Parties,
CERTAIN CONSOLIDATED ENTITIES OF THE PARENT FROM TIME TO TIME
DESIGNATED BY THE PARENT AS GUARANTORS HEREUNDER,
as Guarantors,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
BANK OF AMERICA, N.A.,
as Administrative Agent,
PNC BANK, NATIONAL ASSOCIATION and
SUNTRUST BANK,
as Co-Documentation Agents,
and
THE OTHER LENDERS PARTY HERETO
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC CAPITAL MARKETS LLC,
and SUNTRUST ROBINSON HUMPHREY, INC.,
as
Joint Lead Arrangers and Joint Bookrunners
    




cousinstermloan6.gif [cousinstermloan6.gif]cousinstermloan7.jpg
[cousinstermloan7.jpg]cousinstermloan5.jpg [cousinstermloan5.jpg]
cousinstermloan8.gif [cousinstermloan8.gif]
96173643

--------------------------------------------------------------------------------


TABLE OF CONTENTS








ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1

Section 1.01
Defined Terms    1

Section 1.02
Other Interpretive Provisions    32

Section 1.03
Accounting Terms    33

Section 1.04
Rounding    33

Section 1.05
References to Agreements and Laws    33

Section 1.06
Times of Day; Rates    33

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS    34

Section 2.01
Loans    34

Section 2.02
Borrowings, Conversions and Continuations of Loans    34

Section 2.03
Reserved    36

Section 2.04
Reserved    36

Section 2.05
Prepayments    36

Section 2.06
Increase in Term Loans; Accordion Option    37

Section 2.07
Repayment of Loans    39

Section 2.08
Interest    39

Section 2.09
Fees    40

Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rates    41

Section 2.11
Evidence of Debt    41






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






Section 2.12
Payments Generally    42

Section 2.13
Sharing of Payments    43

Section 2.14
Maturity Dates    43

Section 2.15
Joint and Several Liability of Borrower Parties    44

Section 2.16
Reserved    45

Section 2.17
Defaulting Lenders    45

Section 2.18
Appointment of Borrower as Agent for Borrower Parties    47

Section 2.19
Tax Driven Lease Transactions    47

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY    47

Section 3.01
Taxes    47

Section 3.02
Illegality    52

Section 3.03
Inability to Determine Rates    52

Section 3.04
Increased Cost; Reduced Return; Capital Adequacy; Reserves    53

Section 3.05
Compensation for Losses    54

Section 3.06
Mitigation Obligations; Replacement of Lenders    55

Section 3.07
Survival    55

Section 3.08
LIBOR Successor Rate    55

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    57

Section 4.01
Conditions of Initial Credit Extension    57

Section 4.02
Conditions to all Credit Extensions    58






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






ARTICLE V
REPRESENTATIONS AND WARRANTIES    59

Section 5.01
Existence, Qualification and Power; Compliance with Laws    59

Section 5.02
Authorization; No Contravention    59

Section 5.03
Governmental Authorization; Other Consents    60

Section 5.04
Binding Effect    60

Section 5.05
Financial Statements; No Material Adverse Effect    60

Section 5.06
Litigation    60

Section 5.07
No Default    61

Section 5.08
Ownership of Property; Liens    61

Section 5.09
Environmental Compliance    61

Section 5.10
Insurance    61

Section 5.11
Taxes    61

Section 5.12
ERISA Compliance    61

Section 5.13
Consolidated Entities; REIT Status    62

Section 5.14
Margin Regulations; Investment Company Act; Public Utility Holding Company
Act    62

Section 5.15
Disclosure    62

Section 5.16
Compliance with Laws    63

Section 5.17
Intellectual Property; Licenses, Etc    63

Section 5.18
Taxpayer Identification Number    63






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






Section 5.19
Burdensome Agreements    63

Section 5.20
OFAC    63

Section 5.21
Anti-Corruption and Anti-Money Laundering Laws    63

Section 5.22
EEA Financial Institutions    63

ARTICLE VI
AFFIRMATIVE COVENANTS    64

Section 6.01
Financial Statements    64

Section 6.02
Certificates; Other Information    64

Section 6.03
Notices    66

Section 6.04
Payment of Obligations    66

Section 6.05
Preservation of Existence, Etc    66

Section 6.06
Maintenance of Properties    66

Section 6.07
Maintenance of Insurance    67

Section 6.08
Compliance with Laws    67

Section 6.09
Books and Records    67

Section 6.10
Inspection Rights    67

Section 6.11
Use of Proceeds    67

Section 6.12
Additional Guarantors; Creation of Co-Borrowers; Release of Co-Borrowers    68

Section 6.13
Anti-Corruption and Anti-Money Laundering Laws    70

ARTICLE VII
NEGATIVE COVENANTS    70






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






Section 7.01
Liens    70

Section 7.02
Investments    70

Section 7.03
Indebtedness    71

Section 7.04
Fundamental Changes    71

Section 7.05
Dispositions    72

Section 7.06
Restricted Payments    72

Section 7.07
Reserved    73

Section 7.08
Transactions with Affiliates    73

Section 7.09
Burdensome Agreements    73

Section 7.10
Use of Proceeds    73

Section 7.11
Financial Covenants    73

Section 7.12
Prepayment of Other Indebtedness, Etc    74

Section 7.13
Organization Documents; Subsidiaries    74

Section 7.14
Tax Driven Lease Transactions    74

Section 7.15
OFAC    75

Section 7.16
Anti-Corruption and Anti-Money Laundering Laws    75

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES    75

Section 8.01
Events of Default    75

Section 8.02
Remedies Upon Event of Default    77

Section 8.03
Application of Funds    77






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






ARTICLE IX
ADMINISTRATIVE AGENT    78

Section 9.01
Appointment and Authorization of Administrative Agent    78

Section 9.02
Delegation of Duties    78

Section 9.03
Liability of Administrative Agent    78

Section 9.04
Reliance by Administrative Agent    79

Section 9.05
Notice of Default    79

Section 9.06
Credit Decision; Disclosure of Information by Administrative Agent    79

Section 9.07
Indemnification of Administrative Agent    80

Section 9.08
Administrative Agent in its Individual Capacity    80

Section 9.09
Successor Administrative Agent    80

Section 9.10
Administrative Agent May File Proofs of Claim    81

Section 9.11
Guaranty/Borrower Party Matters    82

Section 9.12
Other Agents; Arrangers and Managers    82

Section 9.13
ERISA    83

ARTICLE X
MISCELLANEOUS    84

Section 10.01
Amendments, Etc    84

Section 10.02
Notices and Other Communications; Facsimile Copies    86

Section 10.03
No Waiver; Cumulative Remedies    87

Section 10.04
Attorney Costs, Expenses and Taxes    88






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






Section 10.05
Indemnification and Waiver of Consequential Damages by the Borrower    88

Section 10.06
Payments Set Aside    89

Section 10.07
Successors and Assigns    89

Section 10.08
Confidentiality    94

Section 10.09
Set-off    95

Section 10.10
Interest Rate Limitation    95

Section 10.11
Counterparts    95

Section 10.12
Integration    95

Section 10.13
Survival of Representations and Warranties    96

Section 10.14
Severability    96

Section 10.15
Reserved    96

Section 10.16
Replacement of Lenders    96

Section 10.17
Governing Law    97

Section 10.18
Waiver of Right to Trial by Jury    97

Section 10.19
No Advisory or Fiduciary Responsibility    97

Section 10.20
USA PATRIOT Act Notice    98

Section 10.21
Attorneys’ Fees    98

Section 10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    98

ARTICLE XI
GUARANTY    99






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






Section 11.01
The Guaranty    99

Section 11.02
Obligations Unconditional    99

Section 11.03
Reinstatement    100

Section 11.04
Certain Additional Waivers    101

Section 11.05
Remedies    101

Section 11.06
Rights of Contribution and Subrogation    101

Section 11.07
Guarantee of Payment; Continuing Guarantee    101

Section 11.08
Release of Guarantors    101








--------------------------------------------------------------------------------






SCHEDULES


1.1(b)    Investment Entities
1.1(c)    Tax Driven Lease Transactions
2.01(a)    Commitments and Pro Rata Shares
5.06    Litigation
5.09    Environmental Matters
5.12    ERISA Matters
5.13    Consolidated Entities and Other Equity Investments
5.17    Intellectual Property Matters
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
A    Form of Loan Notice
B    Form of Term Loan Note
C    Form of Compliance Certificate
D    Form of Assignment and Assumption
E    Form of Guarantor Joinder Agreement
F    Form of Co-Borrower Joinder Agreement
G    Forms of U.S. Tax Compliance Certificates












96173643

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (“Agreement”) is entered into as of December 2, 2016,
among COUSINS PROPERTIES LP, a Delaware limited partnership (the “Borrower”),
COUSINS PROPERTIES INCORPORATED, a Georgia corporation (the “Parent”) and a
Guarantor (as defined herein), the parties from time to time identified by the
Parent as Co-Borrowers pursuant to Section 6.12 hereof, the parties from time to
time identified by the Parent as Guarantors pursuant to Section 6.12 hereof,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Syndication Agent, BANK
OF AMERICA, N.A., as Administrative Agent, and PNC BANK, NATIONAL ASSOCIATION
and SUNTRUST BANK, as Co-Documentation Agents.
The Borrower has requested that the Lenders make available to the Borrower a
$250,000,000 term loan facility, and the Lenders are willing to do so, on the
terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Accordion Increase Effective Date” has the meaning specified in Section
2.06(d).
“Additional Lender” has the meaning specified in Section 2.06(c).
“Additional Term Loans” has the meaning specified in Section 2.06(a).
“Adjusted Consolidated EBITDA” means, for any period, an amount equal to
(a) Consolidated EBITDA for such period, less (b) a deemed capital expenditures
reserve deduction equal to, on an annual basis, (i) $0.35 per rentable square
foot of all Income Producing Assets (or any portion thereof) which constitute
office space; (ii) $0.15 per rentable square foot of all Income Producing Assets
(or any portion thereof) which constitute retail space; (iii) $200.00 per unit
for all Income Producing Assets (or any portion thereof) which constitute
apartments and (iv) with respect to any asset approved by the Administrative
Agent pursuant to the proviso in the definition of “Applicable Capitalization
Rate” such commercially reasonable reserve as agreed to between the Borrower and
the Administrative Agent.
“Adjusted Consolidated Unencumbered EBITDA” means, for any period, that portion
of Adjusted Consolidated EBITDA for such period generated by Unencumbered
Properties (following deductions for deemed capital expenditure reserves
applicable to such Unencumbered Properties as set forth in the definition of
Adjusted Consolidated EBITDA).
“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.





--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote ten percent
(10%) or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, MLPFS), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“Aggregate Commitments” means the aggregate Commitments of all the Lenders, as
adjusted from time to time in accordance with the terms of this Agreement. As of
the Closing Date, the Aggregate Commitments were equal to $250,000,000.
“Agreement” means this Term Loan Agreement, as the same may be amended,
restated, supplemented or modified from time to time in accordance with its
terms.
“Applicable Capitalization Rate” means (i) (a) six and one quarter percent
(6.25%) for CBD Office Properties and (b) seven percent (7.00%) for non-CBD
Office Properties, (ii) six percent (6.00%) for multi-family properties, and
(iii) seven and one half percent (7.50%) for retail properties, in each case,
for Income Producing Assets; provided that, in order for any Income Producing
Assets to be included in calculations under this Agreement which are not office
assets, retail assets or apartment assets, such Income Producing Assets must be
approved for inclusion by the Administrative Agent.
“Applicable Rate” means, from time to time, for the purposes of calculating
(a) the interest rates applicable to Eurodollar Rate Loans and LIBOR Daily
Floating Rate Loans for the purposes of Section 2.08, (b) the interest rate
applicable to Base Rate Loans for the purposes of Section 2.08, or (c) payments
to be made in connection with Section 2.10(b), the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans
Base Rate Loans
1
≤ 30%
1.20%
0.20%
2
> 30% but ≤ 35%
1.25%
0.25%
3
> 35% but ≤ 40%
1.30%
0.30%
4
> 40% but ≤ 45%
1.35%
0.35%
5
> 45% but ≤ 50%
1.40%
0.40%
6
> 50%
1.70%
0.70%



2



--------------------------------------------------------------------------------







Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that, if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 6 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered (until such time as such
delinquent Compliance Certificate is delivered). The Applicable Rate in effect
on the Closing Date shall be Pricing Level 1.
Notwithstanding the foregoing, the Borrower may make a one-time and permanent
election to base the aforementioned applicable interest rates and fees upon the
Investment Grade Ratings grid below following its delivery of a written notice
of such election to the Administrative Agent (which notice shall be in form and
substance reasonably satisfactory to the Administrative Agent).  Upon the second
Business Day following the Administrative Agent’s receipt of such written
notice, such applicable interest rates and fees shall be based upon such
Investment Grade Ratings grid and upon such effectiveness of the one-time and
permanent election, the Borrower may (subject to the other terms and conditions
set forth in this Agreement) borrow Loans at an interest rate per annum
calculated by adding the Applicable Rate from the Investment Grade Ratings grid
below to the Eurodollar Rate, the LIBOR Daily Floating Rate or the Base Rate
with such Applicable Rate being set forth in the table below opposite the long
term unsecured senior, non-credit enhanced debt rating of the Parent by S&P and
Moody’s. For the purpose of clarity, in the case of a split, multiple split, one
or no rating, the following shall apply: in the case of a split rating, the
higher rating will apply; in the case of a multiple split rating, the rating
that is one level lower than the higher rating will apply; if there is only one
rating, the rating one level lower than such rating will apply; and if there is
no rating, the lowest rating set forth below will apply:
Pricing Level
S&P / Moody’s Rating
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans
Base Rate Loans
1
> A- / A3
0.90%
0.00%
2
BBB+ / Baal
0.95%
0.00%
3
BBB / Baa2
1.10%
0.10%
4
BBB- / Baa3
1.35%
0.35%
5
< BBB- / Baa3 or unrated
1.75%
0.75%



Any increase or decrease in the Applicable Rate resulting from a change in the
Parent’s rating(s) shall become effective as of the first Business Day
immediately following the date on which the Administrative Agent is notified of
such change in writing.
“Appropriate Lender” means, at any time, with respect to this Agreement, a
Lender that has a Commitment with respect to the Facility or holds any Term Loan
at such time.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


3



--------------------------------------------------------------------------------





“Arrangers” means a collective reference to JPMorgan Chase Bank, MLPFS, PNC
Capital Markets and STRH in their capacity as Joint Lead Arrangers and Joint
Bookrunners and “Arranger” means any one of them.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease. Notwithstanding the foregoing,
Attributable Indebtedness shall not include the Attributable Indebtedness of
Investment Entities except to the extent any other Unconsolidated Entity or
Consolidated Entity is liable for the same (disregarding any liability with
respect to customary recourse carve-outs applicable to any non-recourse secured
Attributable Indebtedness and disregarding any general partnership liability of
the Designated Entities).
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and the Consolidated Entities (including the Borrower), on a
consolidated basis, for the calendar year ended December 31, 2015, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such calendar year of such Persons, including the notes
thereto.
“Availability Period” means the period from and including the Closing Date to 90
days following the Closing Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”, and (c) the Eurodollar Rate for a one
(1) month


4



--------------------------------------------------------------------------------





Interest Period plus 1.00%. The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Parties” means, as of any date of determination, a collective
reference to the Borrower and each party that has been identified by the Parent
as a Co-Borrower under the Facility pursuant to Section 6.12 hereof and has not,
prior to or as of such date of determination, been released as a Co-Borrower
pursuant to such section.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
“Capitalized Interest” means, in respect of any period, interest capitalized by
the Parent and its Consolidated Entities in such period calculated in accordance
with GAAP plus, to the extent not already included herein, the Parent’s pro rata
share of the interest capitalized of its Unconsolidated Entities.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.
“Capital Stock” means any and all shares, interests or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
equity ownership interests in a Person that is not a corporation, including,
without limitation, any and all member or other equivalent interests in any
limited liability company or partnership interests or other equivalents in any
kind of partnership, and any and all warrants or options to purchase any of the
foregoing.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than ninety
(90) days from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of


5



--------------------------------------------------------------------------------





$500,000,000 or (iii) any bank whose short term commercial paper rating from S&P
is at least A 1 or the equivalent thereof or from Moody’s is at least P 1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than ninety (90) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A 1 (or the equivalent thereof) or
better by S&P or P 1 (or the equivalent thereof) or better by Moody’s and
maturing within ninety (90) days of the date of acquisition and (d) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).
“CBD Office Property” means each office asset that is an Income Producing Asset
of the Combined Parties located within (i) (a) the Midtown, Buckhead or Avalon
neighborhoods of Atlanta, Georgia or (b) the Central Business District
(“Downtown”) of Atlanta, Georgia, (ii) the Central Business District of Austin,
Texas, (iii) the Central Business District or the SouthPark or South End
neighborhoods of Charlotte, North Carolina, (iv) the Central Business District
(including the “Arts District”) or the Uptown or Preston Center neighborhoods of
Dallas, Texas, (v) the Central Business District of Fort Worth, Texas, (vi) (a)
the Central Business District of Miami, Florida, or (b) the Brickell or Coral
Gables neighborhoods of Miami, Florida, (vii) (a) the Central Business District
of Phoenix, Arizona or (b) the Tempe neighborhood of Phoenix, Arizona, or (viii)
other Central Business Districts or urban neighborhood areas with
characteristics similar to any of the foregoing areas described in clauses (i)
through (vii) above as may be approved by the Administrative Agent from time to
time (such approval not to be unreasonably withheld, conditioned or delayed).
 Determination of whether an Income Producing Asset qualifies as a CBD Office
Property shall be subject to the Administrative Agent’s reasonable approval.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means, with respect to any Person, an event or series of
events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire which are granted by such Person (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of forty percent (40%) or more of the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such


6



--------------------------------------------------------------------------------





securities that such person or group has the right to acquire pursuant to any
option right granted by such Person); provided, however, that Persons (not under
common Control) acquiring common shares of the Parent from the Parent in
connection with an acquisition or other transaction with the Parent or the
Combined Parties, without any agreement among such Persons to act together to
hold, dispose of, or vote such shares following the acquisition of such shares,
shall not be considered a “group” for purposes of this clause; or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01. It is acknowledged and
agreed by all parties hereto that the Closing Date occurred on December 2, 2016.
“Co-Borrower” has the meaning specified in Section 6.12 hereof.
“Co-Borrower Joinder Agreement” means a Co-Borrower Joinder Agreement
substantially in the form of Exhibit F hereto, executed and delivered by a new
Co-Borrower in accordance with the provisions of Section 6.12.
“Co-Documentation Agents” means (i) PNC Capital Markets and (ii) SunTrust, each
in its capacity as a documentation agent under any of the Loan Documents, or any
successor co-documentation agent or agents.
“Code” means the Internal Revenue Code of 1986, as amended.
“Combined Parties” means the Borrower, the Parent, the Consolidated Entities and
the Unconsolidated Entities.
“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01, in an aggregate principal amount at any one time not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01(a),
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


7



--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, for the Parent and the Combined
Parties, on a consolidated basis, an amount equal to Consolidated Net Income for
such period plus the following items for such period to the extent deducted in
calculating such Consolidated Net Income: (a) Interest Expense, (b) the
provision for federal, state, local and foreign income taxes payable by the
Combined Parties, (c) the amounts of depreciation and amortization, (d) amounts
attributable to minority interests, and (e) ground lease expense; provided,
however, that, in calculating Consolidated EBITDA of each Combined Party that is
not Wholly-Owned by the Parent, the amount of the items used to calculate
“Consolidated EBITDA” of such Combined Party shall be reduced by the share
allocable to interests held by Persons other than the Parent, the Borrower or
other Combined Parties.
“Consolidated Entities” means any Person (other than an Investment Entity) in
which the Parent, directly or indirectly, owns any Capital Stock, the accounts
of which Person are consolidated with those of the Parent in accordance with
GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Consolidated EBITDA for the Measurement
Period ending on such date, to (b) Fixed Charges for such Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Debt as of such date, to (b) Total Assets as of such date.
“Consolidated Net Income” means, for any period, for the Parent and the Combined
Parties on a consolidated basis determined in accordance with GAAP, the net
income of the Parent and the Combined Parties (excluding the effect of any
extraordinary gains or losses or other non-cash gains or losses outside the
ordinary course of business, impairment charges and non-cash equity-based
compensation charges and acquisition costs) for that period; provided, however,
that, in calculating Consolidated Net Income of each Combined Party that is not
Wholly-Owned by the Parent, the amount of the items used to calculate
“Consolidated Net Income” of such Combined Party shall be reduced by the share
allocable to interests held by Persons other than the Parent, the Borrower or
other Combined Parties.
“Consolidated Parties” means a collective reference to the Borrower, the Parent
and the Consolidated Entities, and “Consolidated Party” means any one of them.
“Consolidated Unencumbered Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Consolidated Unencumbered EBITDA for
the Measurement Period ending on such date, to (b) Interest Expense for
Unsecured Debt for such Measurement Period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.
“Credit Extension” means a Borrowing.
“Debt Rating” means, as of any date of determination, the debt rating of the
Parent’s long term unsecured senior, non-credit enhanced debt as determined by
S&P or Moody’s (each such debt rating from S&P or Moody’s, a “Debt Rating”).


8



--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, for Base Rate Loans outstanding under the Facility,
plus (iii) two percent (2%) per annum; provided, however, that, with respect to
a Eurodollar Rate Loan and a LIBOR Daily Floating Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate for the Facility) otherwise applicable to such Loan outstanding under the
Facility, plus two percent (2%) per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
“Designated Entities” means a collective reference to (a) Wildwood Associates,
(b) Temco Associates or (c) any general partner of a limited partnership which
would otherwise be included in the


9



--------------------------------------------------------------------------------





applicable calculation (so long as in the case of clause (c) the general partner
is not a Borrower Party); provided that (i) inclusion of Wildwood Associates and
Temco Associates as “Designated Entities” hereunder shall be subject to
verification from time to time by the Administrative Agent that the JV partners
with respect to such entities are liable for fifty percent (50%) of the total
liabilities of such entities and (ii) inclusion of any limited partnerships as
“Designated Entities” hereunder shall be subject to verification by the
Administrative Agent that neither any Borrower Party nor any other Consolidated
Entity (that is not such limited partnership or its general partner) is liable
for any of the liabilities of such limited partnership.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, provided that it shall not include any lease, license or
other occupancy agreement.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any assignee permitted pursuant to Section 10.07(b);
provided that Eligible Assignee shall not include the Borrower or any of the
Parent’s Affiliates or Subsidiaries.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened


10



--------------------------------------------------------------------------------





release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:
Eurodollar Rate =
                 Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage

Where,
“Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate or the successor thereto if the ICE Benchmark
Administration is no longer making a LIBOR Rate available (“LIBOR”), as
published on the applicable Bloomberg screen page (or other commercially
available source providing quotations of LIBOR as designated by Agent from time
to time) at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Base Rate” for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) shall be the rate per annum determined by
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or, if a quote is not available from Bank of America’s
London Branch, then another major bank’s London branch, as reasonably selected
by the Administrative Agent) to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.


11



--------------------------------------------------------------------------------





Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is, or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor becomes
effective with respect to such related Swap Obligation.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or net profits
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.16) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any Taxes imposed pursuant to FATCA.
“Facility” means this term loan facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.


12



--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” mean, the letter agreements, each dated October 28, 2016, (i)
among the Borrower, the Administrative Agent and MLPFS, (ii) among the Borrower
and the Syndication Agent, (iii) among the Borrower, PNC Capital Markets and PNC
and (iv) among the Borrower, STRH and SunTrust.
“First Amendment” means that certain First Amendment to Term Loan Agreement
dated as of the First Amendment Effective Date.
“First Amendment Effective Date” means January 22, 2018.
“Fixed Charges” means, in the aggregate for the Combined Parties, on a
consolidated basis determined in accordance with GAAP, for the applicable period
of calculation, the sum of (a) Interest Expense of the Combined Parties, plus
(b) the principal component of all payments made in respect of Capital Lease
Obligations, plus (c) any payments required to be made (whether or not actually
made) in respect of ground rental obligations under ground leases, plus
(d) regularly scheduled required principal payments on Indebtedness for Money
Borrowed (excluding any scheduled balloon, bullet, or similar principal payment
which repays such Indebtedness for Money Borrowed in full) plus (e) rentals
payable under leases of real property during such period to the extent not
covered in clause (b), plus (f) any dividends paid or payable by any Combined
Party in respect of any class of preferred capital stock; provided, however,
that, in calculating Fixed Charges of each Combined Party that is not
Wholly-Owned by the Parent, the amount of the items described in clauses (a),
(b), (c), (d), (e) and (f) above of such Combined Party shall be reduced by the
share allocable to interests held by Persons other than the Parent, the Borrower
or other Combined Parties.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, and (c) the Commitments
shall have been expired or terminated in full.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


13



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(g).
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien (other than a Permitted Lien) on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. Notwithstanding the
foregoing, Guarantee shall not include completion guarantees or the endorsement
of instruments. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantors” means, collectively, each of those Persons identified as a
“Guarantor” on the signature pages hereto, and each Person that subsequently
becomes a Guarantor pursuant to Section 6.12, and “Guarantor” means any one of
them.
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement substantially
in the form of Exhibit E hereto, executed and delivered by a new Guarantor in
accordance with the provisions of Section 6.12.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article XI hereof.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


14



--------------------------------------------------------------------------------





“Income Producing Assets” means (a) each New Acquisition, and (b) all other real
property assets of the Parent, any Consolidated Entity or any Unconsolidated
Entity (i) which are partially or fully income producing for financial reporting
purposes on the applicable calculation date and have been continuously,
partially or fully income producing for financial reporting purposes for the
calendar quarter ending immediately preceding the calculation date, (ii) for
which an unconditional base building certificate of occupancy (or its
equivalent) has been issued by the applicable Governmental Authority, and
(iii) as to such assets which in the immediately preceding reporting period were
classified as Non-Income Producing Assets, which either (A) are leased to
tenants in occupancy and the leases for such tenants in occupancy represent
eighty-five percent (85%) or more of the rentable square footage of the
applicable real property asset; or (B) have been a Non-Income Producing Asset
for a period equal to or in excess of eighteen (18) months following the
issuance by the applicable Governmental Authority of an unconditional base
building certificate of occupancy (or its equivalent) (provided that different
phases of real property developments shall be treated as different assets for
purposes of this determination); provided, further, that, notwithstanding
anything to the contrary herein, “Income Producing Assets” shall not include
intra or inter-entity obligations between the Parent and any of the Combined
Parties.
“Increase Joinder” has the meaning specified in Section 2.06(c).
“Indebtedness” means, as to any Person at a particular time, without
duplication, total liabilities of such Person as determined by GAAP, plus all of
the following, in each case to the extent not otherwise included as total
liabilities in accordance with GAAP:
(a)    all Indebtedness for Money Borrowed of such Person;
(b)    all obligations under financing leases, all Capital Lease Obligations
(including all Capitalized Interest under any capital leases), all Synthetic
Lease Obligations and all Off-Balance Sheet Liabilities of such Person;
(c)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(d)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(e)    all obligations of such Person to pay the deferred purchase price of
property or services to the extent constituting indebtedness pursuant to GAAP
(other than trade accounts payable in the ordinary course of business) and all
obligations under any repurchase, take-out commitments or forward equity
commitments (other than, with respect to the calculation of the Indebtedness of
the Parent, any Consolidated Entity or any Unconsolidated Entity, commitments to
a Consolidated Entity, an Unconsolidated Entity or an Investment Entity);
(f)    net obligations of such Person under any Swap Contract; and
(g)    all Monetized Guarantees of such Person in respect of any of the
foregoing;
provided, however, that, for purposes of this Agreement, (i) Indebtedness shall
not include (A) shareholders’ and partners’ and members’ equity, (B) capital
stock, (C) surplus, (D) reserves for general contingencies and


15



--------------------------------------------------------------------------------





other cash reserves, (E) minority interests in Consolidated Entities, and
(F) deferred income which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet
of such Person and (ii) Indebtedness, as calculated for the Borrower or any Loan
Party shall not include Indebtedness of Investment Entities, except, for
clarification purposes, to the extent any other Unconsolidated Entity or
Consolidated Entity is liable for the same (disregarding any liability with
respect to customary recourse carve-outs applicable to any nonrecourse secured
Indebtedness and disregarding any general partnership liability of the
Designated Entities).
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any capital lease obligation or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
For purposes of clarification, notwithstanding any language to the contrary
contained in the foregoing, there shall be no double-counting of Indebtedness
(for example, in the case of a guaranty or letter of credit supporting other
Indebtedness).
“Indebtedness for Money Borrowed” means, with respect to any Person, without
duplication (a) all money borrowed by such Person and Indebtedness of such
Person represented by notes payable by such Person and drafts accepted
representing extensions of credit to such Person, (b) all Indebtedness of such
Person evidenced by bonds, debentures, notes, or other similar instruments,
(c) all Indebtedness of such Person upon which interest charges are customarily
paid, (d) all Indebtedness of such Person issued or assumed as full or partial
payment for property or services (other than accrued employee compensation),
whether or not any such notes, drafts, obligations or Indebtedness would
otherwise represent “Indebtedness for Money Borrowed” and (e) all Capitalized
Interest under any capital leases and the principal balance outstanding with
respect to any Off-Balance Sheet Liabilities where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP. For purposes of this definition,
(i) interest which is accrued but not paid on the original due date or within
any applicable cure or grace period as provided by the underlying contract for
such interest shall be deemed Indebtedness for Money Borrowed and (ii) trade
account payables arising in the ordinary course of business and not delinquent
by more than ninety (90) days shall not be deemed Indebtedness for Money
Borrowed. Indebtedness for Money Borrowed with respect to the Parent, the
Consolidated Entities and/or the Unconsolidated Entities shall not include any
obligations of Investment Entities except, for clarification purposes, to the
extent any other Unconsolidated Entity or Consolidated Entity is liable for the
same (disregarding any liability with respect to customary recourse carve-outs
applicable to any nonrecourse secured Indebtedness and disregarding any general
partnership liability of the Designated Entities).
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.05.
“Interest Expense” means, in respect of any period, an amount equal to the sum
of (a) the interest payable during such period with respect to Indebtedness for
Money Borrowed (including, without duplication, accrued interest and Capitalized
Interest) of the Parent and the Combined Parties, and (b) the interest component
of capitalized lease obligations of the Parent and the Combined Parties, less
non-cash interest


16



--------------------------------------------------------------------------------





with respect to any convertible debt, in each case, reduced by the share
allocable to ownership interests held by Persons other than the Parent, the
Borrower or other Combined Parties.
“Interest Expense for Unsecured Debt” means for any period, Interest Expense
with respect to Unsecured Debt of the Parent and the Combined Parties.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that, if
any Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the fifth (5th) day of each calendar month (or if the fifth (5th) day
of any calendar month is not a Business Day, then on the next succeeding
Business Day) and the Maturity Date of the Facility under which such Loan was
made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
(on its behalf or on behalf of a Co-Borrower) in a Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date for the Facility
under which such Loan was made; and
(d)    the Borrower may (on its own behalf or on behalf of any Co-Borrower), in
addition to the periods set forth above, request and receive an Interest Period
for a Eurodollar Rate Loan shorter than one (1) month if and to the extent that
the Administrative Agent has pre-approved such shorter period (such approval to
be withheld in the absolute and sole discretion of the Administrative Agent) and
no Lender objects to the use of such shorter period prior to the establishment
thereof (such objections to be raised in the absolute and sole discretion of the
respective Lenders).
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Entities” means, as of any date of determination, those Persons in
which the Borrower, the Parent, any of the Consolidated Entities or any of the
Unconsolidated Entities directly or indirectly owns any Capital Stock which
satisfy each of the following criteria: (a) such Person is an unconsolidated
entity


17



--------------------------------------------------------------------------------





with respect to the Borrower or the Parent for financial reporting purposes or
is an entity that is consolidated with the Borrower or the Parent as a result of
the pronouncement entitled Financial Interpretation 46 “Consolidation of
Variable Interest Entities” by the Financial Accounting Standards Board on
January 17, 2003 as revised from time to time, (b) a party other than the
Borrower, the Parent, a Consolidated Entity or an Unconsolidated Entity has
primary control over day-to-day management of such Person (responsibilities
under management agreements shall not constitute control), and (c) none of the
Borrower, the Parent, any Consolidated Entity or any Unconsolidated Entity is
directly or contingently liable for indebtedness of such Person, except for
standard and customary recourse carve-outs commonly included in non-recourse
financings in the form of guarantees or indemnities. For a list of the entities
which are Investment Entities of the Borrower and the Parent as of the First
Amendment Effective Date, see Schedule 1.1(b) attached hereto.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.
“Land Assets” means Non-Income Producing Assets that consist primarily of
undeveloped land assets.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case to the extent from time to time in full force and effect or
otherwise having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Daily Floating Rate” means, for any applicable Loan, on any day any such
Loan is outstanding, the fluctuating rate of interest, which can change on each
Business Day, equal to the Eurodollar Rate or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 11:00 a.m., London time, two (2) Business Days prior
to the date in question, for Dollar deposits with a term equivalent to a one (1)
month term beginning on that date; provided that: (a) to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice, provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and (b) if the LIBOR Daily Floating Rate shall be less than zero, such
rate shall be deemed zero for purposes hereof.


18



--------------------------------------------------------------------------------







“LIBOR Daily Floating Rate Loan” means a Loan that bears interest at a rate
based on the LIBOR Daily Floating Rate.
“LIBOR Screen Rate” has the meaning specified in Section 3.08.
“LIBOR Successor Rate” has the meaning specified in Section 3.08.
“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.08.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquid Assets” means, as of any date of determination, the following assets of
the Combined Parties: (a) Unrestricted cash and Cash Equivalents; and (b) notes
receivable (related to loans that are not in default and otherwise fully
performing as of such date) secured by a mortgage instrument with a valid and
enforceable first priority mortgage lien on a fee or leasehold interest held by
the debtor in the applicable real estate assets, where the fair market value of
such real estate assets is greater than one hundred ten percent (110%) of the
amount of Indebtedness secured thereby.
“Loan” or “Term Loan” means an extension of credit by a Lender to the Borrower
or any Co-Borrower under Article II.
“Loan Documents” means this Agreement, each Note, each Guarantor Joinder
Agreement, each Co-Borrower Joinder Agreement and the Fee Letters.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of any Loan
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans made
under the Facility, which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed or
otherwise authenticated by a Responsible Officer of the Borrower.
“Loan Parties” means, as of any date of determination, a collective reference to
the Borrower, each Co-Borrower, the Parent and each Guarantor existing as of
such date.
“Material Acquisition” means, as used in Section 7.11, an acquisition whose
value exceeds ten percent (10%) of Total Assets as of the date that such
acquisition is announced to the Administrative Agent.
“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, assets, liabilities (actual or contingent), or financial
condition of the Combined Parties taken as a whole; (b) a material impairment of
the ability of the Loan Parties taken as a whole to perform their obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
“Maturity Date” has the meaning specified in Section 2.14; provided that, if
such date is not a Business Day, then such Maturity Date shall be the preceding
Business Day.


19



--------------------------------------------------------------------------------





“Measurement Period” means, at any date of determination, the most recently
completed four calendar quarters of the Parent.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
“Monetized Guarantee” means any Guarantee which (a) is a Guarantee of
Indebtedness for Money Borrowed; (b) is a Guarantee that has been reduced to
judgment or otherwise liquidated for a specified monetary amount; or (c) is a
Guarantee of performance of any obligation which obligation is past due beyond
any applicable grace or cure period and the liability under which can be
reasonably quantified in terms of the monetary liability of the applicable
obligor.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto. 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Organization Document), other than this Agreement or any other
Loan Document, that prohibits, or purports to prohibit, the creation or
assumption of any Lien on any assets of a Person as security for the
Indebtedness of such Person or any other Person, or entitles another Person to
obtain or claim the benefit of a Lien on any assets of such Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that does not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“New Acquisition” means each newly-acquired partially or fully income producing
real property of the Parent, any Consolidated Entity or any Unconsolidated
Entity which property is less than eighty-five percent (85%) occupied on the
date of its acquisition.
“New Acquisition Cutoff Date” means, for each New Acquisition, the earlier to
occur of the calendar date (i) which is twenty-four (24) months from the date of
the acquisition of such property by, as applicable, the Parent, a Consolidated
Entity or an Unconsolidated Entity, and (ii) on which such property achieves
eighty-five percent (85%) occupancy.
“Non-Consenting Lender” means, any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Income Producing Asset” means any real property asset of the Parent, the
Borrower, any Consolidated Entity, or any Unconsolidated Entity which does not
qualify as an “Income Producing Asset” (following application of subsections
(a), (b) and (c)(iii)(B) and each other provision of the definition thereof).
“Note” means a promissory note made by the Borrower or any Co-Borrowers in favor
of a Lender evidencing any Loans made by such Lender, substantially in the form
of Exhibit B, together with each Co-


20



--------------------------------------------------------------------------------





Borrower Joinder Agreement executed by any Co-Borrower, to the extent the same
has not been terminated pursuant to Section 6.12.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including (a) interest and fees that accrue
under the Loan Documents after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (b) any Swap Contract entered
into in connection with the Loans by any Loan Party with respect to which a
Lender or any Affiliate of such Lender is a party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
consolidated Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person and its Subsidiaries
(for purposes of this clause (d), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement (related to its formation or organization),
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any


21



--------------------------------------------------------------------------------





other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means the aggregate outstanding principal amount of Loans
on any date after giving effect to any borrowings and prepayments or repayments
of Loans on such date.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Liens” means, at any time, Liens in respect of property of the
Parent, the Borrower, Consolidated Entities and/or Unconsolidated Entities
constituting:
(a)     Liens existing pursuant to any Loan Document;
(b)     Liens (other than Liens imposed under ERISA) for taxes, assessments
(including private assessments and charges) or governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, or
which have been insured over without qualification, condition or assumption by
title insurance or otherwise in a manner acceptable to Administrative Agent in
its sole discretion;
(c)     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, such Liens are for amounts that do not exceed
$500,000 in the aggregate, or if any action has been taken to enforce such Liens
for amounts in excess of $500,000 (other than the filing of the Liens), then
such Liens are being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been established
or which have been bonded;
(d)     zoning restrictions, easements, rights of way, restrictions and other
encumbrances affecting real property which, in the aggregate, do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;


22



--------------------------------------------------------------------------------





(e)     leases or subleases to third parties (including any Affiliates of the
Borrower or any Combined Party);
(f)     Liens securing judgments for the payment of money not to exceed the
Threshold Amount;
(g)     any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(h)     Liens incurred in the ordinary course of business in connection with
workers compensation, unemployment insurance or other social security
obligations, other than any Lien imposed by ERISA; and
(i)    other Liens so long as immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, no Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 7.11.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“PNC” means PNC Bank, National Association and its successors.
“PNC Capital Markets” means PNC Capital Markets, LLC and its successors.
“Platform” has the meaning specified in Section 6.02.
“Pro Rata Share” means in respect of the Facility, with respect to any Lender at
any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of such Lender’s Commitment
in respect of the Facility (or if such Commitment has been funded, the
outstanding principal amount of the Loans held by such Lender) and the
denominator of which is the amount of the Commitments of all Lenders in respect
of the Facility (or if such Commitments have been funded, the outstanding
principal amount of the Loans held by all such Lenders). The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning specified in Section 10.07(c).
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.


23



--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means a Loan Notice.
“Required Lenders” means, as of any date of determination prior to the funding
of the Loan, two (2) or more Lenders holdings an aggregate of more than fifty
percent (50%) of the sum of the total Commitments and, as of any date of
determination following the funding of the Loan, two (2) or more Lenders holding
an aggregate of more than fifty percent (50%) of the sum of the Total
Outstandings; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, any vice chairman,
president, chief financial officer, chief investment officer, chief
administrative officer, chief operating officer, executive vice president,
general counsel or, solely with respect to the ability to request advances of
Loans and continuations and conversions of Loans and to sign Compliance
Certificates, any other Person who is authorized in writing by any of the
foregoing to make such requests. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any cash dividend or other distribution with respect
to any Capital Stock (including preferred stock) or other equity interest of the
Borrower, the Parent or any Consolidated Entity, or any payment, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Capital Stock
or other equity interest, other than any distribution or other payment solely in
Capital Stock of such Person.
“Restricted Purchase” means any payment on account of the purchase, redemption,
or other acquisition or retirement of any Capital Stock (including preferred
equity) of the Parent.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury of the United Kingdom
(“HMT”) or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.08.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Debt” means, for any given calculation date, the total aggregate
principal amount of Indebtedness for Money Borrowed of the Borrower, the Parent
and the Consolidated Entities, on a consolidated basis (and without duplication
on account of the guaranty obligations of the Borrower, the Parent or any
Consolidated Entity relating to the Indebtedness for Money Borrowed of another
Consolidated


24



--------------------------------------------------------------------------------





Entity), that is secured in any manner by any Lien; provided that obligations in
respect of Capitalized Leases shall not be deemed to be Secured Debt. For
clarification purposes, (i) any unsecured guaranty given by the Borrower, the
Parent or any Consolidated Entity of secured obligations of a Person who is not
a Consolidated Entity does not constitute Secured Debt of the Person giving the
guaranty, (ii) any unsecured guaranty given by the Borrower, the Parent or any
Consolidated Entity of the Secured Debt of another Consolidated Entity
constitutes the Secured Debt of the Person directly incurring the Secured Debt
and shall not be calculated as part of the obligations of the Person giving the
guaranty, (iii) any unsecured guaranty given by the Borrower, the Parent or any
Consolidated Entity of the unsecured obligations of a Person who is not a
Consolidated Entity does not constitute Secured Debt of the Person giving the
guaranty, (iv) any unsecured guaranty given by the Borrower, the Parent or any
Consolidated Entity of the unsecured obligations of another Consolidated Entity
does not constitute the Secured Debt of the Person directly incurring such
obligations and shall not be calculated as part of the obligations (secured or
otherwise) of the Person giving the guaranty, (v) any secured guaranty given by
the Borrower, the Parent or any Consolidated Entity of secured obligations of a
Person who is not a Consolidated Entity constitutes Secured Debt of such Person
giving the guaranty, (vi) any secured guaranty given by the Borrower, the Parent
or any Consolidated Entity of the secured obligations of another Consolidated
Entity constitutes the Secured Debt of the Person directly incurring the secured
obligations and shall not be calculated as part of the obligations (secured or
otherwise) of the Person giving the guaranty, (vii) any secured guaranty given
by the Borrower, the Parent or any Consolidated Entity of the unsecured
obligations of a Person who is not a Consolidated Entity constitutes the Secured
Debt of the Person giving the guaranty, and (viii) any secured guaranty given by
the Borrower, the Parent or any Consolidated Entity of the unsecured obligations
of any Consolidated Entity constitutes the Secured Debt of the Person giving the
guaranty and shall not be calculated as part of the obligations (secured or
otherwise) of the Person directly incurring such obligations.
“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Secured Debt as of such date to (b) Total Assets as of such date.
“SPC” has the meaning specified in Section 10.07(g).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.
“SunTrust” means SunTrust Bank and its successors.
“Surge Period” has the meaning specified in Section 7.11(c).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or


25



--------------------------------------------------------------------------------





not any such transaction is governed by or subject to any master agreement
relating to the foregoing, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement related to any of the foregoing (any
such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means JPMorgan Chase Bank in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP.
“Tax Driven Lease Transaction” means any transaction pursuant to which a
Combined Party conveys record title to a real property asset to a governmental
entity and then leases such asset back from the governmental entity for the
purposes of effecting a reduction in real property taxes where (i) the conveying
Combined Party can repurchase the conveyed asset at any time for nominal
consideration; (ii) no Indebtedness is incurred by any Combined Party under
GAAP; provided that, if the structure of any such transaction requires the
issuance of bonds by the applicable governmental entity, such bonds are
purchased by a Combined Party as consideration for the applicable real property
transfer and the amounts receivable by a Combined Party on such bonds equals the
rent payable under the applicable Lease; (iii) no net payments in excess of
$1,000,000 in the aggregate for any given fiscal year are required to be made to
any third party as a result of such transaction and the corresponding Tax Driven
Lease Transaction Documents (other than the reduced real property taxes and
customary closing costs and fees); and (iv) such transaction, however
structured, is on terms customary for similar “tax driven lease transactions”
consistent with past practices that are listed on Schedule 1.1(c) (provided,
further, that subsequent to the Closing Date, if any such proposed transaction
relates to an asset with a value in excess of $400,000,000, such transaction
shall require the express consent of Administrative Agent as to the inclusion of
such transaction being within the parameters of this definition (such consent
not to be unreasonably withheld, conditioned or delayed)).
“Tax Driven Lease Transaction Documents” means leases, indentures and such other
documents that are customarily required for a transaction of that type and that
satisfy the requirements of the definition of Tax Driven Lease Transaction.


26



--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Date” has the meaning specified in Section 7.11(c).
“Threshold Amount” means $50,000,000.
“Total Assets” means, as of any calculation date, the sum, without duplication,
of (a) the Value of Income Producing Assets for all such assets of the Combined
Parties, plus (b) the Value of Non-Income Producing Assets for all such assets
of the Combined Parties, plus (c) the Value of Liquid Assets of the Combined
Parties; provided, however, that, in calculating Total Assets, (i) the amount of
Total Assets attributable to assets held by Consolidated Entities that are not
Wholly-Owned by the Parent shall not exceed twenty percent (20%) of Total Assets
(with any such excess being excluded from the calculation of Total Assets), (ii)
the amount of Total Assets attributable to clause (c) shall be reduced by the
share allocable to interests held by Persons other than the Parent, the Borrower
or other Combined Parties, (iii) the amount of Total Assets attributable to the
Value of Non-Income Producing Assets shall not exceed twenty-five percent
(25.0%) of Total Assets (with any such excess being excluded from the
calculation of Total Assets), and (iv) the amount of Total Assets attributable
to the Value of Non-Income Producing Assets of the Combined Parties that are
entitled Land Assets shall not exceed ten percent (10%) of Total Assets (with
any such excess being excluded from the calculation of Total Assets).
“Total Debt” means, as of any calculation date, for the Combined Parties
(reduced to the extent necessary to reflect the portion thereof not attributable
to the Parent’s direct and indirect ownership interest), the sum of (without
duplication): (a) all outstanding Indebtedness for Money Borrowed; (b) all
Capital Lease Obligations, and (c) all obligations constituting Monetized
Guarantees of such Persons; provided, however, that, in calculating the Total
Debt of each Consolidated Entity and Unconsolidated Entity, the amount of the
items described in clauses (a), (b) and (c) above of such Consolidated Entity
and Unconsolidated Entity shall be multiplied by the percentage of the Parent’s
direct and indirect ownership interest in such Consolidated Entity and
Unconsolidated Entity. Total Debt shall not include any such obligation of
Investment Entities except, for clarification purposes, to the extent any
Consolidated Entity is liable for the same (disregarding any Consolidated
Entity’s liability with respect to customary recourse carve-outs applicable to
any nonrecourse secured Indebtedness) and disregarding any general partnership
liability of the Designated Entities.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Type” means, with respect to a Loan, its character as a Base Rate Loan, LIBOR
Daily Floating Rate Loan or a Eurodollar Rate Loan.
“Unavailable Interest Rate Amendment” has the meaning specified in
Section 2.08(e).
“Unconsolidated Entities” means, as of any date of determination, those Persons
in which the Parent or any of the Consolidated Entities owns some portion of
Capital Stock and which are not consolidated with the Parent on the financial
statements of the Parent in accordance with GAAP. Unconsolidated Entities shall
not include Investment Entities.
“Unencumbered Properties” means (i) all real property assets located in the
United States of America (a) Wholly-Owned by a Borrower Party or a Wholly-Owned
Subsidiary of Parent that is a Loan Party, or (b) Wholly-Owned by a Combined
Party that is not a Wholly-Owned Subsidiary of Parent (but at least eighty-


27



--------------------------------------------------------------------------------





five percent (85%) of whose Capital Stock is owned, directly or indirectly, by
the Parent), and, in each case, that are not subject to any Negative Pledges or
any Liens (other than (I) Permitted Liens not identified in clause (f) or (i) of
the definition of such term and (II) Liens securing judgments for the payment of
money not to exceed $1,000,000 for each such asset unless such Liens are being
contested in good faith by appropriate proceedings diligently conducted, and for
which adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or which have been insured over
without qualification, condition or assumption by title insurance or otherwise
in a manner acceptable to Administrative Agent in its sole discretion, provided
that the aggregate amount of money secured by such Liens referenced in this
clause (II) for all such assets shall not exceed $10,000,000) and, at all times
subsequent to the release of Guarantors under Section 11.08, are owned by
Persons who do not either (x) Guarantee any Indebtedness for Money Borrowed or
(y) have direct Indebtedness for Money Borrowed, in either case in excess of
$1,000,000, provided that the aggregate amount of Indebtedness for Money
Borrowed and Guarantees of such Indebtedness for all such Persons who would own
otherwise unencumbered properties shall not exceed $10,000,000, and (ii) any
asset that is the subject of a Tax Driven Lease Transaction, for so long as such
properties are subject to Tax Driven Lease Transaction Documents and are not
subject to any Liens (other than (a) Permitted Liens not identified in clause
(f) or (i) of the definition of such term and (b) Liens securing judgments for
the payment of money not to exceed $1,000,000 for each such asset unless such
Liens are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or which have been
insured over without qualification, condition or assumption by title insurance
or otherwise in a manner acceptable to Administrative Agent in its sole
discretion, provided that the aggregate amount of money secured by such Liens
referenced in this clause (b) for all such assets shall not exceed $10,000,000);
and, at all times subsequent to the release of Guarantors under Section 11.08,
are owned by Persons who do not either (x) Guarantee any Indebtedness for Money
Borrowed or (y) have direct Indebtedness for Money Borrowed, in either case in
excess of $1,000,000, provided that the aggregate amount of Indebtedness for
Money Borrowed and Guarantees of such Indebtedness for all such Persons who
would own otherwise unencumbered properties shall not exceed $10,000,000;
provided, however, that, notwithstanding anything to the contrary herein, the
Unencumbered Properties included in the calculation of any of the covenants
contained in Section 7.03(a), Section 7.11(b) or Section 7.11(d) shall not
include assets subject to one or more Liens (other than (a) Permitted Liens not
identified in clause (f) or (i) of the definition of such term and (b) Liens
securing judgments for the payment of money not to exceed $1,000,000 for each
such asset unless such Liens are being contested in good faith by appropriate
proceedings diligently conducted, and for which adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or which have been insured over without qualification, condition or
assumption by title insurance or otherwise in a manner acceptable to
Administrative Agent in its sole discretion, provided that the aggregate amount
of money secured by such Liens referenced in this clause (b) for all such assets
shall not exceed $10,000,000) and, at all times subsequent to the release of
Guarantors under Section 11.08, shall not include properties that are owned by
Persons who either (x) Guarantee any Indebtedness for Money Borrowed or (y) have
direct Indebtedness for Money Borrowed, in either case in excess of $1,000,000
(and all the maximum aggregate amount of all such Guarantees and/or Indebtedness
for all such Persons who would otherwise own unencumbered properties shall not
exceed $10,000,000).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.


28



--------------------------------------------------------------------------------





“Unrestricted” means, when referring to cash and Cash Equivalents of the
Borrower, Parent or any Combined Party, that such cash and Cash Equivalents (a)
do not appear as “restricted” (or any similar designation) on the financial
statements of the Parent or any other Person, (b) are not subject to a Lien in
favor of any Person, and (c) are not otherwise unavailable to the Borrower,
Parent or any Consolidated Entity.
“Unsecured Debt” means, as of any date, the aggregate of all Indebtedness for
Money Borrowed of the Combined Parties that was incurred, and continues to be
outstanding, without granting a Lien (other than Permitted Liens not described
in clauses (a), (f) or (i) of such definition) as security for such Indebtedness
for Money Borrowed. Unsecured Debt shall not include any such obligations of
Unconsolidated Entities or Investment Entities except, for clarification
purposes, to the extent any Combined Party is liable for the same (disregarding
any liability with respect to customary recourse carve-outs applicable to any
nonrecourse secured obligations and disregarding any general partnership
liability of the Designated Entities). For clarification purposes, (a) any
unsecured guaranty given by the Borrower, the Parent or any Combined Party of
secured obligations of a Person who is not the Borrower, the Parent or a
Combined Party constitutes Unsecured Debt of the Borrower, the Parent or such
Combined Party giving the guaranty, (b) any unsecured guaranty given by the
Borrower, the Parent or any Combined Party of the secured obligations of the
Borrower, the Parent or another Combined Party constitutes the Secured Debt of
the Borrower, the Parent or the Combined Party directly incurring the secured
obligations and shall not be calculated as part of the obligations (either
secured or unsecured) of the Borrower, the Parent or such Combined Party giving
the guaranty (except to the extent that the relevant calculation does not
otherwise account for the obligations of the Borrower, the Parent or the
Combined Party directly incurring the underlying secured obligations, in which
case it shall constitute the Unsecured Debt of the Borrower, the Parent or the
Combined Party giving the guaranty), (c) any unsecured guaranty given by the
Borrower, the Parent or any Combined Party of the unsecured obligations of a
Person who is not the Borrower, the Parent or a Combined Party constitutes the
Unsecured Debt of the Borrower, the Parent or such Combined Party giving the
guaranty, (d) any unsecured guaranty given by the Borrower, the Parent or any
Combined Party of the unsecured obligations of the Borrower, the Parent or
another Combined Party constitutes the Unsecured Debt of the Borrower, the
Parent or the Combined Party directly incurring such obligations and shall not
be calculated as part of the obligations (either secured or unsecured) of the
Borrower, the Parent or such Combined Party giving the guaranty (except to the
extent that the relevant calculation does not otherwise account for the
obligations of the Borrower, the Parent or the Combined Party directly incurring
the underlying unsecured obligations, in which case it shall constitute the
Unsecured Debt of the Borrower, the Parent or the Combined Party giving the
guaranty), (e) any secured guaranty given by the Borrower, the Parent or any
Combined Party of secured obligations of a Person who is not the Borrower, the
Parent or a Combined Party constitutes secured debt of the Borrower, the Parent
or such Combined Party giving the guaranty, (f) any secured guaranty given by
the Borrower, the Parent or any Combined Party of the secured obligations of the
Borrower, the Parent or another Combined Party constitutes the secured debt of
the Borrower, the Parent or the Combined Party directly incurring the secured
obligations and shall not be calculated as part of the obligations (either
secured or unsecured) of the Borrower, the Parent or such Combined Party giving
the guaranty (except to the extent that the relevant calculation does not
otherwise account for the obligations of the Borrower, the Parent or the
Combined Party directly incurring the underlying secured obligations, in which
case it shall constitute the secured debt of the Borrower, the Parent or the
Combined Party giving the guaranty), (g) any secured guaranty given by the
Borrower, the Parent or any Combined Party of the unsecured obligations of a
Person who is not the Borrower, the Parent or a Combined Party constitutes the
secured debt of the Borrower, the Parent or such Combined Party giving the
guaranty, and (h) any secured guaranty given by the Borrower, the Parent or any
Combined Party of the unsecured obligations of the Borrower, the Parent or
another Combined Party constitutes the secured debt of the Borrower, the Parent
or such Combined Party giving the guaranty and shall not be calculated as part
of the obligations (either secured or unsecured) of the Borrower, the Parent or
the Combined Party directly incurring such obligations (except to the extent
that the relevant calculation does not otherwise account for


29



--------------------------------------------------------------------------------





the obligations of the Borrower, the Parent or such Combined Party giving the
guaranty, in which case it shall constitute the Unsecured Debt of the Borrower,
the Parent or the Combined Party directly incurring the underlying unsecured
obligations). For purposes of calculating the financial covenants contained in
this Agreement, obligations of the Borrower, the Parent or any Combined Party
pursuant to the terms of any letter of credit shall be treated in the same
manner as a guaranty.
“Unsecured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Unsecured Debt of the Combined Parties as of such date, to (b) the sum,
without duplication, of (i) the total Value of Income Producing Assets and Value
of Non-Income Producing Assets that are Unencumbered Properties, plus (ii) the
Value of Liquid Assets (which items are: (A) owned entirely by Combined Parties
whose Capital Stock, in each case, is at least eighty-five percent (85%) owned,
directly or indirectly, by the Parent; and (B) not encumbered other than by
Permitted Liens described in clauses (a) or (b) of the definition thereof), in
each case, as of such date; provided, however, that, in calculating clause (b)
of this definition, (v) the value contributed to such calculation related to
Unencumbered Properties held by parties that are not Consolidated Entities
Wholly-Owned by the Parent shall not exceed twenty percent (20%) of the total of
clause (b) (with any such excess being excluded from the calculation of clause
(b)), (w) the value contributed to such calculation related to Liquid Assets
held by parties that are Consolidated Entities that are not Wholly-Owned by the
Parent but are at least eighty-five percent (85%) owned, directly or indirectly,
by the Parent shall not exceed $50,000,000 (with any such excess being excluded
from the calculation of clause (b)), (x) the value contributed to such
calculation related to Non-Income Producing Assets and Liquid Assets included in
clause (b) of the definition of “Liquid Assets” shall not exceed twenty-five
percent (25%) of the total of clause (b) (with any such excess being excluded
from the calculation of clause (b)), (y) the value contributed to such
calculation related to Non-Income Producing Assets that are entitled Land Assets
shall not exceed ten percent (10%) of the total of clause (b) (with any such
excess being excluded from the calculation of clause (b)) and (z) the value
contributed to such calculation related to Liquid Assets included in clause (b)
of the definition of “Liquid Assets” shall not exceed fifteen percent (15%) of
the total of clause (b) (with any such excess being excluded from the
calculation of clause (b)).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Value of Income Producing Assets” means, as of any date, the aggregate value of
each Income Producing Asset existing as of such date, where the value of each
such Income Producing Asset equals: the product of (a) the Adjusted Consolidated
EBITDA for the most recent calendar quarter for which financial statements of
the Borrower, the Parent and its Consolidated Entities are then available,
allocable to such Income Producing Assets, (y) multiplied by four (4), then (z)
divided by the Applicable Capitalization Rate, multiplied by (b) and without
duplication (i) if such asset is owned by the Borrower, the Parent or any
Consolidated Entity, one hundred percent (100%) (adjusted, in the case of such
an asset owned by a Consolidated Entity, appropriately to reflect the relative
direct and indirect economic interest (calculated as a percentage) of the
Borrower or the Parent in such Consolidated Entity determined in accordance with
the applicable provisions of the organizational documents of such Consolidated
Entity), and (ii) if such asset is owned by an Unconsolidated Entity, the
percentage of the Borrower’s or the Parent’s direct or indirect ownership in the
Unconsolidated Entity owning such asset; provided, however, that (A) if any
Income Producing Asset (for the purpose of clarity, other than any assets which
qualify as New Acquisitions in accordance with their applicable cutoff dates)
has been an Income Producing Asset for a period of less than four (4) calendar
quarters, then such Income Producing Asset will be assigned a value which is the
greater of (1) the value of such asset determined in accordance with clauses (a)
and (b) above, and (2) the value of


30



--------------------------------------------------------------------------------





such asset determined in accordance with clauses (a) and (b) of the definition
of “Value of Non-Income Producing Assets”; and (B) notwithstanding anything in
this Agreement to the contrary, each New Acquisition, in each case, shall be
assigned a value which is the greater of (i) the value of such asset determined
in accordance with clauses (a) and (b) above and (ii) the value of such asset
determined in accordance with clauses (a) and (b) of the definition of “Value of
Non-Income Producing Assets”, for all dates prior to the applicable New
Acquisition Cutoff Date; provided that, at any time the Borrower may deliver to
the Administrative Agent written notice of the Borrower’s election to have the
provisions of this clause (B) no longer apply to any specified New Acquisition,
in which event such specified New Acquisition shall be assigned a value as
otherwise determined pursuant to this Agreement at all times thereafter (without
regard to the other terms of this clause (B)).
“Value of Liquid Assets” means, as of any date, the sum of (a) the amount of
cash included in Liquid Assets, plus (b) an amount equal to (i) the market value
of any marketable securities included in Liquid Assets, less (ii) to the extent
not included in Total Debt, any margin indebtedness with respect thereto, plus
(c) the book value of notes receivable secured by a mortgage instrument with a
valid and enforceable first priority mortgage lien on a fee or leasehold
interest held by the debtor in the applicable real estate assets and included in
Liquid Assets (where the fair market value of such real estate assets is greater
than or equal to one hundred ten percent (110%) of the amount of indebtedness
secured thereby); provided that, with respect to each asset and without
duplication, the respective amounts used in calculating clauses (a), (b) and
(c) above shall be multiplied by (1) if such asset is owned by the Borrower, the
Parent or any Consolidated Entity, one hundred percent (100%) (adjusted, in the
case of such an asset owned by a Consolidated Entity, appropriately to reflect
the relative direct and indirect economic interest (calculated as a percentage)
of the Borrower or the Parent in such Consolidated Entity determined in
accordance with the applicable provisions of the organizational documents of
such Consolidated Entity), and (2) if such asset is owned by an Unconsolidated
Entity, the percentage of the Borrower’s or the Parent’s direct or indirect
ownership in the Unconsolidated Entity owning such asset.
“Value of Non-Income Producing Assets” means on any calculation date, the
aggregate value of all Non-Income Producing Assets existing as of such date,
where the value of each such Non-Income Producing Asset is equal to the product
of (a) the cost of such asset, less any applicable impairment charges or other
writedowns, reported through the date of the most recent financial statements of
the Borrower, the Parent and its Consolidated Entities in accordance with GAAP,
times (b) and without duplication (i) if such asset is owned by the Borrower,
the Parent or any Consolidated Entity, one hundred percent (100%) (adjusted, in
the case of such an asset owned by a Consolidated Entity, appropriately to
reflect the relative direct and indirect economic interest (calculated as a
percentage) of the Borrower or the Parent in such Consolidated Entity determined
in accordance with the applicable provisions of the organizational documents of
such Consolidated Entity), or (ii) if such asset is owned by an Unconsolidated
Entity, the percentage of the Borrower’s or the Parent’s direct or indirect
ownership in the Unconsolidated Entity owning such asset.
“Wholly-Owned” means (i) with respect to the ownership by any Person of any real
property, that one hundred percent (100%) of the ownership of such real property
is held, directly or indirectly, by such Person, and (ii) with respect to the
ownership by any Person ("Person A") of any Capital Stock of any other Person
("Person B"), that one hundred percent (100%) of the Capital Stock of such
Person B is held, directly or indirectly, by such Person A.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


31



--------------------------------------------------------------------------------





Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (1)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    Notwithstanding anything to the contrary herein or in any other Loan
Document, the Borrower and each of its Wholly-Owned Subsidiaries shall be deemed
to be Wholly-Owned Subsidiaries of the Parent.
Section 1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP (except as provided in
this Agreement with respect to Investment Entities) applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, the treatment of leases under GAAP as of the
First Amendment Effective Date will be


32



--------------------------------------------------------------------------------





maintained for all purposes under this Agreement for all existing and new leases
after the First Amendment Effective Date.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.06    Times of Day; Rates. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBOR” or with respect to any comparable or
successor rate thereto.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    Loans.
(a)    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans in Dollars (each such loan, a “Loan” or “Term
Loan”) to the Borrower and/or the Co-Borrower identified by Borrower in a Loan
Notice (on any one Business Day during the Availability Period) in an aggregate
principal amount of $250,000,000 (each such Lender’s loan not to exceed at any
time the amount of such Lender’s Commitment). No amount of the Loan may be
reborrowed once any portion of the Loan is repaid. The Loan shall mature and
shall be due and payable by the Borrower and the Co-Borrowers in full on the
Maturity Date.
(b)    Reserved.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    (1)    Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon
irrevocable notice from the Borrower (on its own behalf or on behalf of the
applicable Co-Borrower) to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
The Loan Notice must be received by the Administrative Agent (I) not later than
1:00 p.m., Eastern time, three (3) Business Days prior to the requested date of
a Borrowing of, conversion to or continuation of Eurodollar Rate Loans, and
(II) on the requested date of a Borrowing of Base Rate Loans or LIBOR Daily
Floating Rate Loans, provided, that, for a request of a LIBOR Daily Floating
Rate Loan, such Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m., Eastern time, otherwise, such Loan Notice shall be deemed
to be a request for a LIBOR Daily Floating Rate Loan on the next Business Day.
Each Borrowing of, conversion to or continuation of


33



--------------------------------------------------------------------------------





Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (v) whether the Borrower or a
Co-Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (w) the requested date of
the applicable Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (x) the principal amount of Loans to be borrowed,
converted or continued, (y) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (z) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Eurodollar Rate Loans with an Interest Period of one (1)
month. Any such automatic conversion to Eurodollar Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.
(i)    Reserved.
(b)    (1)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Loans, and if notice of a conversion or continuation is not
provided by the Borrower by 1:00 p.m., Eastern time, three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic conversion to Eurodollar Rate Loans
described in the preceding subsection. In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than: (A) 12:00 p.m., Eastern time, on the Business Day
specified in the applicable Loan Notice for notices related to Eurodollar Rate
Loans; (B) 3:00 p.m., Eastern time, on the Business Day specified in the
applicable Loan Notice for notices related to Base Rate Loans; or (C) 3:00 p.m.,
Eastern time, on the Business Day specified in the applicable Loan Notice for
notices related to LIBOR Daily Floating Rate Loans; provided, in each case, that
nothing contained in this sentence shall be deemed to alter the requirements
contained in the previous sentence for timely delivery of notices relating to
Base Rate Loans, LIBOR Daily Floating Rate Loans or Eurodollar Rate Loans. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
or the applicable Co-Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of the Borrower or the applicable
Co-Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower (on its own behalf or on behalf of the applicable Co-Borrower).
(i)    Reserved.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.


34



--------------------------------------------------------------------------------





The determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall endeavor to notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)    (1)    After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than seven (7) Interest Periods in effect with respect
to the Facility.
(i)    Reserved.
(f)    Any Loan Notice identifying a Co-Borrower as the party to whom the
applicable Loan should be directed may designate such Co-Borrower as the
“primary obligor” with respect to such Loan and amounts payable with respect
thereto. Such designation, however, shall not prevent the Borrower, each other
Co-Borrower and each Guarantor hereunder from remaining liable for the full and
final repayment of such Loan and such other amounts and for the full and final
repayment of the Obligations as required pursuant to the terms hereof and the
Borrower, each Co-Borrower and each Guarantor hereby acknowledges and agrees
that each of them shall be and shall remain liable for the full and final
repayment of each Loan, as applicable, made pursuant to the terms hereof in
accordance with this Agreement, regardless of the party to whom such Loan is
funded and regardless of whether a specific party is designated as the “primary
obligor” with respect thereto. Notwithstanding anything to the contrary in this
Agreement, any Lender may exchange, continue or rollover all of the portion of
its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative
Agent, and such Lender.
Section 2.03    Reserved.
Section 2.04    Reserved.
Section 2.05    Prepayments.
(a)    The Borrower (and the Co-Borrowers) shall be permitted to prepay the
Loans in accordance with the following terms and conditions:
(i)    The Borrower (on its own behalf or on behalf of the applicable
Co-Borrower(s)) or the applicable Co-Borrower may, upon notice to the
Administrative Agent, at any time or from time to time (A) voluntarily prepay
Base Rate Loans in whole or in part without premium or penalty and
(B) voluntarily prepay Eurodollar Rate Loans in whole or in part on the last day
of the applicable Interest Period without premium or penalty; provided that
(1) such notice must be in a form reasonably acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 1:00 p.m.
(Eastern time) (A) one (1) Business Day prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans and
LIBOR Daily Floating Rate Loans; (2) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid.
(ii)    The Borrower (on its own behalf or on behalf of the applicable
Co-Borrower(s)) or the applicable Co-Borrower may voluntarily prepay Eurodollar
Rate Loans in whole or in part on


35



--------------------------------------------------------------------------------





any date other than the last day of the Interest Period applicable thereto
without premium; provided that the Borrower shall deliver to the Administrative
Agent a timely notice of prepayment in accordance with clause (a) above and pay
any “breakage” charges and increased costs or charges incurred by the Lenders as
the result of such prepayment pursuant to Section 3.05.
In the case of any prepayment made or to be made in connection with subclauses
(i) or (ii) above: (A) the Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice with respect thereto, and
of the amount of such Lender’s Pro Rata Share of such proposed prepayment;
(B) if such notice is given by the Borrower (whether on its own behalf or on
behalf of any Co-Borrower) or the applicable Co-Borrower, the Borrower (on its
own behalf or on behalf of the applicable Co-Borrower(s)) or the applicable
Co-Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; (C) any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05; and (D) each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares. The failure of the
Borrower or the applicable Co-Borrower to make a prepayment hereunder following
the delivery of a notice of a pending prepayment pursuant to the provisions
contained in this clause (a) shall not constitute a Default or Event of Default
hereunder; provided, however, that the Administrative Agent shall not be
required to accept any prepayment offered by the Borrower or the applicable
Co-Borrower hereunder unless timely notice thereof has been given in accordance
with (and to the extent required by) this clause (a) and Borrower’s or the
applicable Co-Borrower’s prepayment is accompanied by any “breakage” charges and
all other increased costs or charges incurred by the Lenders as the result of
such prepayment.
(b)    Reserved.
Section 2.06    Increase in Term Loans; Accordion Option.
(a)    Request for Accordion Increase. Following the Closing Date and subject to
the conditions of this Section 2.06, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may from time to time
request that additional Loans (the “Additional Term Loans”) in an aggregate
principal amount (for all such requests) not in excess of $250,000,000 be made
under this Agreement; provided that any such request for an increase shall be in
a minimum amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00) and
in increments of Five Million and No/100 Dollars ($5,000,000.00) in excess
thereof (or, if less, the entire remaining unused portion of the accordion
increase). For the avoidance of doubt, no consent of any Lender shall be
required for such increase (other than the consent of a Lender making Additional
Term Loans pursuant to this Section 2.06). At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to the Lenders) and the Borrower may also invite prospective lenders to
respond.
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to make Additional Term
Loans and, if so, whether by an amount equal to, greater than, or less than its
Pro Rata Share of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. Each
prospective lender shall notify the Administrative Agent within such time period
whether or not it agrees to fund any portion of the requested Additional Term
Loans and, if so, by what amount. Any prospective lender not responding within
such time period shall be deemed to have declined to fund any portion of the
Additional Term Loans.


36



--------------------------------------------------------------------------------





(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
and prospective lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase under this Section 2.06, the Borrower
may also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative
Agent, the Borrower and their respective counsel (the “Increase Joinder”). If
any prospective lender agrees to fund any portion of the requested Additional
Term Loans (an “Additional Lender”), such Additional Lender shall become a
Lender hereunder pursuant to an Increase Joinder, provided that such Additional
Lender shall have been approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed).
(d)    Effective Date and Allocations. In the event that the request for the
Additional Term Loans is granted in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Accordion Increase Effective Date”) and the final allocation of such Additional
Term Loans. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such Additional Term Loans and the Accordion
Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to any
such increase, the Borrower shall (A) pay (I) to the Arrangers, the Accordion
Arrangement Fees (as defined in the Fee Letters) required by the Fee Letters in
connection with such increase in the Facility, (II) to the Administrative Agent
for the account of the Lenders participating in the increase of the Facility,
upfront fees in amounts mutually agreeable to the Administrative Agent, the
Syndication Agent, such Lenders and the Borrower, (III) all reasonable costs and
expenses (including Attorney Costs) incurred by the Administrative Agent in
documenting or implementing such increase regardless of whether the Arrangers
are able to syndicate the amount of the requested increase, and (IV) all
“breakage” charges associated with reallocation of outstanding Loans pursuant to
the funding of the Additional Term Loans; provided, however, that the Borrower
shall not pay any fees for increased amounts until such time as the increase
occurs; and (B) deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Accordion Increase Effective Date signed by a Responsible
Officer of or on behalf of such Loan Party (I) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (II) in the case of the Borrower, certifying that, before and after giving
effect to such increase and the use of the proceeds thereof, (x) the Loan
Parties shall be in compliance, on a pro forma basis, with Sections 7.03 and
7.11, (y) the representations and warranties contained in Article V and the
other Loan Documents are true and correct, in all material respects (except, if
a qualifier relating to materiality or Material Adverse Effect or a similar
concept already applies, such representation or warranty shall be required to be
true and correct in all respects), on and as of the Accordion Increase Effective
Date, except to the extent of changes resulting from matters permitted under the
Loan Documents or other changes in the ordinary course of business not having a
Material Adverse Effect, and except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct, in all material respects (except, if a qualifier relating to
materiality or Material Adverse Effect or a similar concept already applies,
such representation or warranty shall be required to be true and correct in all
respects), as of such earlier date, and except that for purposes of this
Section, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(z) no Default or Event of Default exists as of the Accordion Increase Effective
Date.
(f)    Terms of New Loans. The terms and provisions of Additional Term Loans
shall be, except as otherwise provided in the Increase Joinder, identical to the
Loans, it being understood that the Applicable Rate for Additional Term Loans
shall be determined by the Borrower and the Lenders of the Additional Term
Loans.


37



--------------------------------------------------------------------------------





(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
(h)    General. The Administrative Agent will promptly notify the Lenders of any
such notice of increase, termination or reduction of the Facility. To the extent
the Facility is increased, all Lenders (including both previously-existing and
new Lenders) may request new Notes reflecting their respective Pro Rata Share of
the Facility and new Lenders shall, to the extent necessary to cause the
outstanding principal amount of the Loans and other Obligations allocable to
each Lender to equal each such Lender’s Pro Rata Share, fund Loans directly to
the other Lenders, as directed by the Administrative Agent. Upon the request of
any Lender made through the Administrative Agent, the Borrower Parties hereby
agree to execute and deliver any new Notes requested pursuant to this
Section 2.06 to evidence the Loans made by the Lenders (provided that any Notes
being replaced are either returned, cancelled or marked as replaced and any
Notes delivered by the respective Co-Borrowers shall be held by the
Administrative Agent pursuant to the terms of Section 2.11(a) hereof) and
acknowledge, consent and agree to the funding by any new Lenders of Loans
pursuant to the previous sentence for the purpose of causing the Outstanding
Amount of such Loans to equal each Lender’s applicable Pro Rata Share.
Section 2.07    Repayment of Loans.
(a)    The Borrower Parties shall repay to the Administrative Agent for the
benefit of the Lenders on the Maturity Date for the Facility, the aggregate
principal amount of the Loans and Additional Term Loans outstanding on such
date.
(b)    Reserved.
(c)    Reserved.
Section 2.08    Interest.
(a)    (1)     Subject to the provisions of subsection (b) below, (x) each
Eurodollar Rate Loan under the Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for the
Facility; (y) each Base Rate Loan under the Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for the Facility;
and (z) each LIBOR Daily Floating Rate Loan under the Facility shall bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the LIBOR Daily Floating Rate plus the Applicable Rate for the Facility.
(i)    Reserved.
(b)    (1)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws (until such time as such payment
is made and all Events of Default existing under this Agreement are cured, at
which point the Default Rate shall no longer be applied).
(i)    If any amount (other than principal of any Loan) payable by any Borrower
Party under any Loan Document is not paid by the date on which such failure to
pay constitutes an Event of Default hereunder (whether as a result of the stated
maturity of any Obligations, by acceleration or otherwise), then, unless
otherwise agreed to by the Required Lenders, such amount shall thereafter


38



--------------------------------------------------------------------------------





bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws (until such time
as all Events of Default existing under this Agreement are cured, at which point
the Default Rate shall no longer be applied).
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower Parties shall pay interest on the principal amount of all
outstanding Obligations hereunder from the date of such Event of Default at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws (until such time as all Events
of Default existing under this Agreement are cured, at which point the Default
Rate shall no longer be applied).
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    The parties hereto hereby agree and stipulate that the only charge
imposed upon the Borrower Parties for the use of money in connection with this
Agreement is and shall be the interest specifically described in Sections
2.08(a) and (b). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all amounts paid or due pursuant to Article III hereof and
all fees provided for in Section 2.09 and all other agency fees, syndication
fees, arrangement fees, amendment fees, upfront fees, commitment fees, facility
fees, unused fee, closing fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender or any other similar amounts or charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred by the Administrative Agent and/or the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. Any use by any Borrower Party of certificates of deposit issued by any
Lender or other accounts maintained with any Lender has been and shall be
voluntary on the part of such Borrower Party. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
(e)    If at any time Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) circumstances have arisen that
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
or the LIBOR Daily Floating Rate, as applicable (including, without limitation,
because such applicate rate is not available or published on a current basis),
for such interest period, and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in the foregoing clause (i) have not arisen but
the supervisor for the administrator of the Eurodollar Rate or LIBOR Daily
Floating Rate, as applicable, or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which such rate shall no longer be used for determining interest
rates for loans, then promptly after such determination, the Administrative
Agent shall notify the Borrower and the Lenders. The Administrative Agent and
the Borrower Parties shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate or LIBOR Daily Floating Rate, as applicable, that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to reflect such alternate rate of interest and
such other related changes as may be applicable (including any mathematical or
other


39



--------------------------------------------------------------------------------





adjustments to the benchmark (if any) incorporated therein) (an “Unavailable
Interest Rate Amendment”). Notwithstanding anything to the contrary, such
Unavailable Interest Rate Amendment shall become effective with the consent of
the Required Lenders which shall be deemed to be granted if the Administrative
Agent posts a copy of such proposed Unavailable Interest Rate Amendment and does
not receive, within five (5) Business Days thereafter, a written notice from
Lenders comprising the Required Lenders stating that such Required Lenders
object to such amendment. For the purpose of clarity, any Unavailable Interest
Rate Amendment shall be subject to deemed approval only by the Required Lenders
(not a unanimous Lender approval).
Section 2.09    Fees.
(a)    Reserved.
(b)    Fees. The Borrower shall, without duplication, pay to the Arrangers and
the Administrative Agent the fees described in the Fee Letters in the amounts
and at the times specified in the Fee Letters. Bank of America shall pay to the
Lenders that portion of such fees paid to it by the Borrower that represent the
upfront fees specified in the Fee Letters as being payable to such Lenders. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rates.
(a)    All computations of fees and interest shall be made on the basis of
actual days elapsed in, as applicable, (i) a 365 day year for Base Rate Loans
and (ii) a 360 day year for Eurodollar Rate Loans and LIBOR Daily Floating Rate
Loans (which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason (i) the
Consolidated Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
within five (5) Business Days and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period (after giving credit
to any confirmed overpayments for prior periods determined in such restatement).
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Section 2.08 or under Article VIII. The
Borrower’s obligations under this paragraph shall survive termination of the
Commitments and the repayment of all other Obligations hereunder for a period of
two (2) years from the date of termination of the Commitments and the repayment
of all the Obligations hereunder.
Section 2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent


40



--------------------------------------------------------------------------------





manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower Parties and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower Parties hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, each of the
Borrower Parties shall execute and deliver to such Lender (through the
Administrative Agent) a Note, as applicable, which shall evidence such Lender’s
Loans in addition to such accounts or records; provided that the Lenders hereby
agree that the Administrative Agent shall be permitted to hold for their benefit
each Note executed and delivered by the Co-Borrowers hereunder except to the
extent that a Lender has specifically requested in writing that any such Note be
delivered to it. The Administrative Agent or each Lender (as applicable) may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.
(b)    Reserved.
Section 2.12    Payments Generally.
(a)    All payments to be made by any of the Borrower Parties shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by any
Borrower Party hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m., Eastern time, on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m., Eastern time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
(b)    If any payment to be made by any Borrower Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the applicable Borrower Party(ies) or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the applicable Borrower Party(ies) or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:
(i)    if any Borrower Party failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with


41



--------------------------------------------------------------------------------





interest thereon for the period from the date such amount was made available by
the Administrative Agent to any Borrower Party to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing. If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower Parties, and
the Borrower Parties shall pay such amount to the Administrative Agent, together
with interest thereon (including any applicable “breakage” charges related
thereto) for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Borrowing. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower Parties may
have against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower Parties by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
Section 2.13    Sharing of Payments. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its applicable Pro Rata Share thereof
as provided herein, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower Parties pursuant to and in
accordance with the express terms


42



--------------------------------------------------------------------------------





of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender) or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff (but subject to Section 10.09) and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.
Section 2.14    Maturity Dates.
(a)    Maturity Date for Facility. Subject to the provisions of clause (c) of
this Section 2.14, the Borrower Parties shall, on December 2, 2021 (the
“Maturity Date”), cause the Obligations (including, without limitation, all
outstanding principal and interest on the Loans and all fees, costs and expenses
due and owing under the Loan Documents) to be Fully Satisfied.
(b)    Reserved.
(c)    Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other agreement to the contrary, to the extent any of
the Obligations are accelerated pursuant to the terms hereof (including, without
limitation, Section 8.02), the Borrower Parties shall, immediately upon the
occurrence of such acceleration, cause such accelerated Obligations to be Fully
Satisfied.
Section 2.15    Joint and Several Liability of Borrower Parties.
(a)    Each of the Borrower Parties is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each of the Borrower Parties and in consideration of the undertakings of each
of the Borrower Parties to accept joint and several liability for the
obligations of each of them under the Loan Documents.
(b)    Each of the Borrower Parties jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower Parties with respect to the
payment and performance of all of the Obligations as to which there is a
Co-Borrower, it being the intention of the parties hereto that all of the
Obligations as to which there is a Co-Borrower shall be the joint and several
obligations of each of the Borrower Parties without preferences or distinction
among them.
(c)    If and to the extent that any of the Borrower Parties shall fail to make
any payment with respect to any of the Obligations as to which there is a
Co-Borrower hereunder as and when due after the expiration of all applicable
grace or cure periods or to perform any of such Obligations in accordance with
the terms thereof, then in each such event, the other Borrower Parties will make
such payment with respect to, or perform, such Obligation.
(d)    The obligations of each Borrower Party under the provisions of this
Section 2.15 constitute full recourse obligations of such Borrower Party,
enforceable against it to the full extent of its properties and assets.


43



--------------------------------------------------------------------------------





(e)    Except as otherwise expressly provided herein, each Co-Borrower hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement), or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by the Administrative Agent or any Lender under or in
respect of any of the Obligations hereunder, any requirement of diligence and,
generally, all demands, notices and other formalities of every kind in
connection with this Agreement. Each Co-Borrower hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent
and/or Lenders at any time or times in respect of any default by any Borrower
Party in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Administrative Agent and/or Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower Party.
Without limiting the generality of the foregoing, each Co-Borrower assents to
any other action or delay in acting or any failure to act on the part of the
Administrative Agent or any Lender, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder which might, but for the
provisions of this Section 2.15, afford grounds for terminating, discharging or
relieving such Co-Borrower, in whole or in part, from any of its obligations
under this Section 2.15, it being the intention of each Co-Borrower that, so
long as any of the Obligations hereunder remain unsatisfied, the obligations of
such Co-Borrower under this Section 2.15 shall not be discharged except by
performance and then only to the extent of such performance. The obligations of
each Co-Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower Party, the
Administrative Agent or any Lender. The joint and several liability of the
Borrower Parties hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower Party, the Administrative Agent or any Lender.
(f)    The provisions of this Section 2.15 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrower Parties as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any Lender first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrower Parties or to exhaust any remedies available to it against any of
the other Borrower Parties or to resort to any other source or means of
obtaining payment of any of the Obligations, or to elect any other remedy. The
provisions of this Section 2.15 shall remain in effect until all the Obligations
hereunder shall have been paid in full or otherwise indefeasibly Fully
Satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent and/or Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrower Parties, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated and in effect as though such
payment had not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Borrower Party hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law.
(h)    The Borrower, each Co-Borrower and each Guarantor (as applicable) shall
have a right of contribution against any Co-Borrower designated as a “primary
obligor” with respect to any portion of the


44



--------------------------------------------------------------------------------





Obligations to the extent the Borrower, any such Co-Borrower or Guarantor pays
any portion of such Obligations; provided that the Borrower, Co-Borrowers and
Guarantors shall have no such right of contribution or any right of subrogation,
indemnity or reimbursement against the applicable Co-Borrower for amounts paid
in connection with this Section 2.15(h) until such time as all of the
Obligations have been indefeasibly Fully Satisfied.
Section 2.16    Reserved.
Section 2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of the Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the applicable Commitments hereunder
without giving effect to Section 2.17(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.17(a)(ii) shall
be deemed paid to and redirected by such Defaulting Lender and to the extent
allocated to the repayment of principal shall not be considered outstanding
under this Agreement, and each Lender irrevocably consents hereto. Nothing in
this Section 2.17(a)(ii) shall be deemed to be a waiver of any rights of
Borrower against a Defaulting Lender.
(iii)    Certain Fees.


45



--------------------------------------------------------------------------------





(A)    Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.09(b) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of the outstanding principal amount of the
Loans funded by it.
(B)    Reserved.
(C)    Reserved.
(iv)    Reserved.
(v)    Reserved.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Pro Rata Shares
with respect to the Facility, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
Section 2.18    Appointment of Borrower as Agent for Borrower Parties. Each
Borrower Party hereby appoints the Borrower to act as its exclusive agent for
all purposes under this Agreement and the other Loan Documents (including,
without limitation, with respect to all matters related to the borrowing and
repayment of loans as described in Articles II and III hereof). Each Borrower
Party (in such capacity) acknowledges and agrees that (a) the Borrower may
execute such documents on behalf of all the Borrower Parties as the Borrower
deems appropriate in its sole discretion and each Borrower Party (in such
capacity) shall be bound by and obligated by all of the terms of any such
document executed by the Borrower on its behalf, (b) any notice or other
communication delivered by the Administrative Agent or any Lender hereunder to
the Borrower shall be deemed to have been delivered to each Borrower Party and
(c) the Administrative Agent and each of the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrower on
behalf of the Borrower Parties (or any of them). Except as noted herein with
respect to requests for Borrowings or the making of payments, the Borrower
Parties must act through the Borrower for all purposes under this Agreement and
the other Loan Documents. Notwithstanding anything contained herein (except as
noted herein with respect to requests for Borrowings or the making of payments),
to the extent any provision in this Agreement requires any Borrower Party to
interact in any manner with the Administrative Agent or the Lenders (other than
through such Borrower Party’s execution and delivery of certain documents,
agreements or instruments), such Borrower Party shall do so through the
Borrower.
Section 2.19    Tax Driven Lease Transactions. Subject to the Loan Parties’
compliance with Section 7.14 of this Agreement, the Lenders agree that, for so
long as any real property asset of the Combined Parties is subject to a Tax
Driven Lease Transaction, such property shall be treated as being owned in fee
(despite that the ownership interest is a leasehold interest) by the applicable
Combined Parties for all purposes under this Agreement; provided, however, that,
in any calculations under this Agreement related to a Tax Driven Lease
Transaction asset owned by a Combined Party that is not Wholly-Owned by the
Parent, such calculations shall only give credit for the share of such Tax
Driven Lease Transaction asset owned by the


46



--------------------------------------------------------------------------------





Parent, the Borrower or other Combined Parties. Furthermore, for so long as net
cash received (whether in the form of interest on bonds or otherwise) in
connection with any Tax Driven Lease Transaction equals the net cash paid
(whether in the form of rent or otherwise) under the applicable Tax Driven Lease
Transaction Documents, such amounts shall be disregarded for purposes of
calculating the Consolidated Fixed Charge Coverage Ratio.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code or the regulations promulgated thereunder to withhold or deduct any Taxes,
including both United States Federal backup withholding and withholding taxes,
from any payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code or applicable regulations promulgated thereunder, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable


47



--------------------------------------------------------------------------------





Laws, or at the option of the Administrative Agent if the Administrative Agent
has made payment thereof, timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
thirty (30) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than any penalties, interest or other charges that are due to the
gross negligence or willful misconduct of the Recipient as determined in a
final, nonappealable judgment by a court of competent jurisdiction), provided
that such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.07(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


48



--------------------------------------------------------------------------------





(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, on the Closing Date and at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the


49



--------------------------------------------------------------------------------





Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting and document requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement, and for purposes of this Section 3.01, “Laws” shall include
FATCA. For purposes of determining withholding Taxes imposed under FATCA, from
and after the date of this Agreement, the Borrower and the Lenders shall treat
this Agreement as not qualifying as a "grandfathered obligation" within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any


50



--------------------------------------------------------------------------------





obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority other than any penalties, interest or other
charges that are due to the gross negligence or willful misconduct of the
Recipient requiring such payment as determined in a final, nonappealable
judgment by a court of competent jurisdiction) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Survival. Subject to Section 3.07, each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or to make, maintain or fund or charge interest with
respect to any Credit Extension or to determine or charge interest rates based
upon the Eurodollar Rate or LIBOR Daily Floating Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans or to convert
Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower Parties shall, upon demand
from such Lender (with a copy to the Administrative Agent), convert all
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans or LIBOR Daily Floating Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans and (y)
if such notice asserts the illegality of such Lender determining or charging
interest rates based upon


51



--------------------------------------------------------------------------------





the Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
conversion, the Borrower Parties shall also pay accrued interest on the amount
so prepaid or converted. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.
Section 3.03    Inability to Determine Rates. If in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof or a
request for a LIBOR Daily Floating Rate Loan, (a) the Administrative Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan or LIBOR Daily Floating Rate Loan, as applicable, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or determining the LIBOR Daily Floating Rate with respect to a
proposed LIBOR Daily Floating Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or the LIBOR Daily
Floating Rate with respect to a proposed LIBOR Daily Floating Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan and LIBOR Daily Floating Rate Loan, as applicable, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans or LIBOR Daily Floating Rate Loans shall be suspended, (to the extent
of the affected Eurodollar Rate Loans or Interest Periods or LIBOR Daily
Floating Rate Loans), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or LIBOR Daily Floating
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods or LIBOR Daily Floating Rate Loans) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.


52



--------------------------------------------------------------------------------





Section 3.04    Increased Cost; Reduced Return; Capital Adequacy; Reserves.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or any Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) then, upon request of such
Lender, the Borrower will (within fifteen (15) days of its receipt of any such
request) pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will (within fifteen
(15) days of its receipt of a request from a Lender) pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of the Administrative Agent
or any Lender claiming compensation under this Article III and setting forth the
additional amount or amounts to be paid to it hereunder, an explanation thereof
and reasonable supporting information or evidence with respect thereto shall be
conclusive in the absence of manifest error so long as such requests for
compensation are made within ninety (90) days of incurrence. Any Person seeking
compensation under this Article III shall, in connection with any such claim,
provide both the Administrative Agent and the Borrower with a copy of the
certificate and supporting information/evidence referenced in the previous
sentence. In determining the compensation amount claimed, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s or right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than ninety (90) days prior to the date that such
Lender notifies the Borrower of the Change in Law


53



--------------------------------------------------------------------------------





giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the ninety (90) day
period referred to above shall be extended to include the period of retroactive
effect thereof).
Section 3.05    Compensation for Losses. Within fifteen (15) days of demand by
any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower Parties shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by the Borrower Parties (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower Parties shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
For purposes of calculating amounts payable by the Borrower Parties to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined


54



--------------------------------------------------------------------------------





or is unable to designate a different Lending Office in accordance with Section
3.06(a) in a way that eliminates the additional cost, the Borrower may replace
such Lender in accordance with Section 10.16.
Section 3.07    Survival. All of the Borrower Parties’ obligations under this
Article III shall survive for a period of ninety (90) days following the date on
which such obligations arise and shall, to the extent such ninety (90) day
period has not run prior to the termination of the Commitments and repayment of
all other Obligations hereunder, survive such termination of the Commitments and
repayment of all other Obligations hereunder for the remainder of such ninety
(90) day period.
Section 3.08    LIBOR Successor Rate. Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (i) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans, Interest Periods or LIBOR
Daily Floating Rate Loans), and (ii) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans (to the
extent of the affected Eurodollar Rate Loans, Interest Periods or LIBOR Daily
Floating Rate Loans) or, failing that, will be deemed to have converted such
request into a


55



--------------------------------------------------------------------------------





request for a Committed Borrowing of Base Rate Loans (subject to the foregoing
clause (ii)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
As used above in this Section 3.08:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    Conditions of Initial Credit Extension. The occurrence of the
Closing Date, the initial effectiveness of this Agreement and obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, (or such Loan Party’s sole or managing member, manager, development
manager, general partner, or other comparable constituent entity), each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    such Organization Documents and other certificates of resolutions or
other action, incumbency certificates and/or other certificates of a Responsible
Officer of each Loan Party (or such Loan Party’s sole or managing member,
manager, development manager, general partner, or other comparable constituent
entity) as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;


56



--------------------------------------------------------------------------------





(iv)    such other documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is validly existing, in good
standing and qualified to engage in business in the jurisdiction of its
incorporation or organization;
(v)    the favorable opinions of King & Spalding LLP, counsel to the Loan
Parties, and local counsel to the Loan Parties, acceptable to the Administrative
Agent addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent, covering
enforceability of the Loan Documents and other customary matters to be agreed
upon;
(vi)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the calculation of the Consolidated Leverage Ratio as of September 30, 2016;
(vii)    a duly completed Compliance Certificate as of September 30, 2016,
signed by a Responsible Officer of the Parent; and
(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.
(b)    Any fees required to be paid to the Administrative Agent, the Arrangers
or any other Lender (whether pursuant to the Fee Letters or otherwise) on or
before the Closing Date shall have been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs of the
Administrative Agent as shall constitute its reasonable estimate of Attorney
Costs incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).
(d)    The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any other
document furnished at any time under this Agreement, shall be true and correct
in all material respects (except, if a qualifier relating to materiality or
Material Adverse Effect or a similar concept already applies, such
representation or warranty shall be required to be true and correct in all
respects) on and as of the Closing Date.
(e)    No Default shall exist and be continuing as of the Closing Date.
(f)    There shall not have occurred a material adverse change since
December 31, 2015 in the business, assets, liabilities (actual or contingent),
operations or financial condition of the Borrower, the Parent and the
Consolidated Entities taken as a whole.
(g)    There shall not exist any action, suit, investigation, or proceeding,
pending or threatened, in any court or before any arbitrator or governmental
authority that purports to affect the Borrower, the Parent, the Consolidated
Entities or any transaction contemplated hereby, or that would reasonably be
expected to have a Material Adverse Effect.


57



--------------------------------------------------------------------------------





(h)    The Borrower, the Parent and the Consolidated Entities shall be in
compliance with all existing financial obligations and Contractual Obligations,
the failure to comply with which would reasonably be expected to have a Material
Adverse Effect.
(i)    [Reserved].
(j)    The Loan Documents must not violate any provision of applicable laws,
constitutive documents, orders of any Governmental Authority, the provisions of
any material agreement to which any Loan Party may be subject or result in the
creation or imposition of any Lien on the assets or property of any Loan Party.
The occurrence of the Closing Date shall be confirmed by electronic mail or a
written notice from the Administrative Agent to the Borrower on the Closing
Date, and shall be conclusive evidence that the Administrative Agent and the
Lenders have closed the Agreement as of such date. It is acknowledged and agreed
by all parties hereto that the Closing Date occurred on December 2, 2016.
Section 4.02    Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under this Agreement, shall be true and correct in all
material respects (except, if a qualifier relating to materiality or Material
Adverse Effect or a similar concept already applies, such representation or
warranty shall be required to be true and correct in all respects) on and as of
the date of such Credit Extension, except to the extent of changes resulting
from matters permitted under the Loan Documents or other changes in the ordinary
course of business not having a Material Adverse Effect, and except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.
(c)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
(d)    Any Co-Borrower requesting to receive such Credit Extension that has not
previously executed and delivered a Co-Borrower Joinder Agreement, or that has
previously been released as a Co-Borrower pursuant to Section 6.12 hereof, shall
have executed and delivered a Co-Borrower Joinder Agreement, such other
documents, instruments and agreements as may be reasonably required by
Administrative Agent to evidence such Co-Borrower’s obligations hereunder in
respect of the Facility, and such Notes as may be requested by the Lenders.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (d) have
been satisfied on and as of the date of the applicable Credit Extension.


58



--------------------------------------------------------------------------------





ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and the Lenders that:
Section 5.01    Existence, Qualification and Power; Compliance with Laws. The
Borrower, the Parent and each Consolidated Entity (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents (if any) to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than a Permitted
Lien (excluding, for the purposes of this Section 5.02, any Permitted Lien under
clause (i) of the definition thereof)) under, (i) any Contractual Obligation to
which such Person is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except the
filing of this Agreement with the Securities and Exchange Commission.
Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) that enforcement may
be subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws (whether statutory, regulatory or decisional) now or hereafter in
effect relating to creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
certain equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought, whether in a proceeding at law or in equity.
Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in accordance with GAAP
the financial condition of the Parent and the Consolidated Parties (including
the Consolidated Entities’ interest in the Unconsolidated Entities) as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness


59



--------------------------------------------------------------------------------





and other liabilities, direct or contingent, of the applicable parties as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness as required by GAAP.
(b)    With respect to every calendar quarter which ends subsequent to the
Closing Date, the unaudited consolidated balance sheets of the Parent and the
Consolidated Parties (including the Consolidated Entities’ interest in the
Unconsolidated Entities) dated as of the end of the most recently ended calendar
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the most recently ended calendar quarter
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in accordance with GAAP the financial condition of the
parties identified therein as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
Section 5.06    Litigation. Except as specifically disclosed in Schedule 5.06
(as amended by any Compliance Certificate or Request for Credit Extension
containing supplemental information thereto), there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Loan Parties
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Consolidated Party or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, that are not covered by insurance and, if determined adversely,
would reasonably be expected to have a Material Adverse Effect.
Section 5.07    No Default. Neither the Borrower, the Parent nor any
Consolidated Entity is in default under or with respect to any Contractual
Obligation that would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
Section 5.08    Ownership of Property; Liens. The Borrower, the Parent and each
Consolidated Entity has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower, the Parent and the Consolidated
Entities is subject to no Liens, other than Liens permitted by Section 7.01.
Section 5.09    Environmental Compliance. The Borrower, the Parent and each
Consolidated Entity conduct in the ordinary course of business in connection
with the purchase of real estate a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on or with respect to such properties, and as
a result thereof the Loan Parties have reasonably concluded that, except as
specifically disclosed in Schedule 5.09 (as amended by any Compliance
Certificate or Request for Credit Extension containing supplemental information
thereto), any violation of such Environmental Laws and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.10    Insurance. The properties of the Borrower, the Parent and each
Consolidated Entity are insured with financially sound and reputable insurance
companies that are not the Borrower, the Parent,


60



--------------------------------------------------------------------------------





any Subsidiary of the Borrower or the Parent, any Consolidated Entity, any
Unconsolidated Entity or any Investment Entity, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower, the Parent or the applicable Consolidated Entity operates.
Section 5.11    Taxes. The Borrower, the Parent and each Consolidated Entity
have filed all Federal, state and other material tax returns and reports
required to be filed unless an extension has been obtained, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the best of Borrower’s
knowledge and belief, there is no proposed tax assessment against the Borrower,
the Parent or any Consolidated Entity that would, if made, have a Material
Adverse Effect.
Section 5.12    ERISA Compliance.
(a)    Except as set forth on Schedule 5.12, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Borrower, the Parent and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (1) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower, the Parent nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Borrower, the Parent nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower, the Parent nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.
(d)    As of the First Amendment Effective Date, the Borrower, the Parent and
the Consolidated Entities are not and will not be using “plan assets” (within
the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of
one or more Benefit Plans in connection with the Loans or the Commitments.
Section 5.13    Consolidated Entities; REIT Status. As of the First Amendment
Effective Date and as of the date of the last Compliance Certificate delivered
pursuant to the terms of this Agreement, the Parent had no Consolidated Entities
other than those specifically disclosed in Part (a) of Schedule 5.13 and had no
material equity investments in any other Unconsolidated Entity or Investment
Entity other than those


61



--------------------------------------------------------------------------------





specifically disclosed in Part (b) of Schedule 5.13 (as amended by any
Compliance Certificate containing supplemental information thereto). The Parent
qualifies as a REIT.
Section 5.14    Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.
(a)    The Borrower Parties are not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower Parties, any Person Controlling any of the Borrower
Parties, or any Consolidated Entity is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
Section 5.15    Disclosure. Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished in writing by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) as of the date thereof contains any material misstatement of material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made and taken
as a whole, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
Section 5.16    Compliance with Laws. The Borrower, the Parent and each
Consolidated Entity is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
Section 5.17    Intellectual Property; Licenses, Etc. The Borrower, the Parent
and each Consolidated Entity owns, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person except where
such failure would not reasonably be expected to have a Material Adverse Effect.
To the best knowledge of the Loan Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower, the Parent or any
Consolidated Entity infringes upon any rights held by any other Person except
where such failure would not reasonably be expected to have a Material Adverse
Effect. Except as specifically disclosed in Schedule 5.17 (as amended by any
Compliance Certificate or Request for Credit Extension containing supplemental
information thereto), no claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
Section 5.18    Taxpayer Identification Number. The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.


62



--------------------------------------------------------------------------------





Section 5.19    Burdensome Agreements. No Loan Party is a party to any Negative
Pledge that is prohibited under Section 7.09.
Section 5.20    OFAC. Neither the Borrower, the Parent nor any of the Parent’s
Subsidiaries is, nor, to the knowledge of the Borrower, the Parent and the
Parent’s Subsidiaries, is any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) included on OFAC’s List of Specifically
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
Section 5.21    Anti-Corruption and Anti-Money Laundering Laws. The Borrower,
the Parent and the Parent’s Subsidiaries are, and to the knowledge of the
Borrower, the Parent and the Parent’s Subsidiaries each of their directors,
officers, employees, agents, affiliates and representatives is, in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption or anti-money laundering legislation in
other jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
Section 5.22    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each Loan Party shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Consolidated Entity to:
Section 6.01    Financial Statements.
Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each calendar year of the Parent (commencing with the calendar year
ending December 31, 2016), a consolidated balance sheet of the Parent and its
Consolidated Entities as at the end of such calendar year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such calendar year, setting forth in each case in comparative form the
figures for the previous calendar year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant or accounting firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception, assumption or explanatory language or any
qualification, exception, assumption or explanatory language as to the scope of
such audit; and
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) calendar quarters of each calendar year
of the Parent (commencing with the calendar quarter ending March 31, 2017), a
consolidated balance sheet of the Parent and its Consolidated Entities as at the
end of such calendar quarter, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such calendar quarter and
for the portion of the Parent’s calendar year then ended, setting forth in each
case in comparative form the figures for the corresponding calendar quarter of
the


63



--------------------------------------------------------------------------------





previous calendar year and the corresponding portion of the previous calendar
year, all in reasonable detail and certified by a Responsible Officer of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Consolidated Entities
in accordance with GAAP as of the date thereof, subject only to normal year-end
audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section 6.02,
the Parent shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Parent to furnish the information and materials described in
subsections (a) and (b) above at the times specified therein.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters submitted to the board
of directors (or the audit committee of the board of directors) of the Parent by
independent accountants in connection with the accounts or books of the Parent
or any Consolidated Entity, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, or material
periodic and special reports and registration statements which the Parent may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and
(e)    promptly, such additional data, certificates, reports, statements,
documents or other information regarding the business, assets, liabilities,
financial or corporate affairs, projected financial performance, operations or
other matters pertaining to the Parent or any Consolidated Entity, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for


64



--------------------------------------------------------------------------------





delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower or the Parent hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or another substantially similar electronic transmission system that
is approved by the Borrower, such approval not to be unreasonably withheld,
conditioned or delayed (the “Platform”), and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower, the Parent or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market related activities with respect to such
Persons’ securities. The Borrower and the Parent hereby agree that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower and
the Parent shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower, the Parent or its Affiliates or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that, to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”. Notwithstanding the foregoing, the
Borrower and the Parent shall be under no obligation to mark any Borrower
Materials “PUBLIC”.
Section 6.03    Notices. Promptly notify the Administrative Agent and each
Lender after a Responsible Officer of the Borrower or the Parent becomes aware
thereof:
(a)    of the occurrence of any Default and the nature thereof;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower, the Parent or any
Consolidated Entity; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower, the Parent or any Consolidated Entity and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower, the Parent
or any Consolidated Entity, including pursuant to any applicable Environmental
Laws;
(c)    of the occurrence of any ERISA Event; and
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower, the Parent or any Consolidated Entity.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Parent or the Borrower setting forth details of the
occurrence referred to therein and stating what action the applicable Loan
Parties have taken and propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
material provisions of this Agreement and any other Loan Document that have been
breached.


65



--------------------------------------------------------------------------------





Section 6.04    Payment of Obligations. Pay and discharge as the same shall
become due and payable, (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower, the Parent or such Consolidated Entity; and (b) all lawful
material claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property, provided, however, such lawful claims may be
contested in good faith in appropriate proceedings and as to which adequate
reserves in accordance with GAAP shall have been established, but only so long
as enforcement of any such claim has been stayed and so long as such proceedings
could not subject any Lender to any civil or criminal penalty or liability.
Section 6.05    Preservation of Existence, Etc. Except to the extent failure to
do the same is not likely to result in a Material Adverse Effect: (i) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (ii) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business; and (iii) preserve or renew
all of its registered patents, trademarks, trade names and service marks and
(b) cause the Parent to, at all times during the term hereof, maintain its
status as an Internal Revenue Service-qualified REIT.
Section 6.06    Maintenance of Properties. Except to the extent failure to do
the same is not likely to result in a Material Adverse Effect: (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use at least the standard of care typical in the
industry in the operation and maintenance of its facilities.
Section 6.07    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (provided that such companies shall not, in any
case, be the Borrower, the Parent, any Subsidiary of the Parent, any
Consolidated Entity, any Unconsolidated Entity or any Investment Entity),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and providing for not less than
thirty (30) days’ prior notice to the Administrative Agent of termination, lapse
or cancellation of such insurance.
Section 6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
Section 6.09    Books and Records.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in all material respects in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower, the Parent or such Consolidated Entity, as
the case may be; and
(b)    maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower, the Parent or such Consolidated Entity, as the
case may be.


66



--------------------------------------------------------------------------------





Section 6.10    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that neither the
Administrative Agent nor any Lender shall take any action which would result in
the interference with any tenant’s right to quiet enjoyment of the property
subject to any lease during the term thereof; provided, further, that the
Administrative Agent and each Lender agree to use reasonable efforts to share
information among one another and to coordinate such inspections to minimize
disruption for the Borrower; provided, further, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
Section 6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital and other general purposes of the Borrower, Co-Borrowers and
their respective Subsidiaries in the ordinary course of business.
Section 6.12    Additional Guarantors; Creation of Co-Borrowers; Release of
Co-Borrowers.
(a)    Within thirty (30) days of the end of each calendar quarter during the
term of this Agreement, except as specifically provided below, cause each Person
who has become a Domestic Subsidiary that constitutes a Consolidated Entity
during the calendar quarter that was just ended, to (i) become a Guarantor by
executing and delivering to the Administrative Agent a Guarantor Joinder
Agreement and such other documents as the Administrative Agent shall reasonably
deem appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided, however, that
(A) a Consolidated Entity shall not be required to execute a Guarantor Joinder
Agreement and become a Guarantor hereunder if such Consolidated Entity (1) owns
no Unencumbered Properties which are included in the calculation of any of the
covenants contained in Section 7.03(a), Section 7.11(b) or Section 7.11(d), and
(2) either (I) is prohibited under the terms of its Organization Documents or
the terms of any Indebtedness from providing Guarantees of Indebtedness of any
other Person, or (II) is not Wholly-Owned by the Parent, or (III) is directly or
indirectly Wholly-Owned by the Parent and does not have a direct or indirect
interest in unencumbered real property assets with an aggregate book value of
greater than $50,000,000 (provided that the Consolidated Entities which are
otherwise exempted from executing a Guarantor Joinder Agreement pursuant to this
subclause (A)(III) shall not individually or in the aggregate have asset values
at any time in excess of ten percent (10%) of the total value of Unencumbered
Properties as such total value is reflected in the calculation of any of the
covenants contained in Section 7.03(a), Section 7.11(b) or Section 7.11(d) (as
reasonably determined by the Administrative Agent using information provided to
it by the Borrower pursuant to the terms of this Agreement)), (B)  in the event
during any calendar quarter during the term of this Agreement, the Borrower, the
Parent or any Consolidated Entity creates or acquires a Domestic Subsidiary that
has an asset value that exceeds five percent (5%) of the total value of
Unencumbered Properties as such total value is reflected in the calculation of
any of the covenants contained in Section 7.03(a), Section 7.11(b) or Section
7.11(d) (as reasonably determined by the Administrative Agent using information
provided to it by the Borrower pursuant to the terms of this Agreement), then
provided that such Domestic Subsidiary owns Unencumbered Properties included in
the calculation of any of the covenants contained in Section 7.03(a), Section
7.11(b) or Section 7.11(d), the Borrower shall require such newly created or
acquired Domestic Subsidiary to execute and


67



--------------------------------------------------------------------------------





deliver the documentation required pursuant to clauses (i) and (ii) above within
thirty (30) days of the date of creation or acquisition of such Domestic
Subsidiary, and (C) to the extent a Consolidated Entity that was previously
exempted from execution of a Guarantor Joinder Agreement pursuant to subclause
(A) above no longer satisfies the criteria for exemption set forth therein and
is required to be a Guarantor hereunder, such Consolidated Entity shall, within
thirty (30) days of the end of the applicable calendar quarter, fulfill the
requirements of clauses (i) and (ii) above. Notwithstanding the foregoing, the
Borrower may nominate any Consolidated Entity to become a Guarantor of the
Facility, and each such entity’s inclusion as a Guarantor of the Facility shall
be subject to the terms and conditions otherwise set forth in this Section 6.12.
Notwithstanding the terms of clause 6.12(a)(ii) above, the Administrative Agent
shall have the right, in the exercise of its reasonable discretion, to waive the
requirement that the Borrower provide an opinion of counsel with respect to a
Consolidated Entity becoming a Guarantor hereunder for any Consolidated Entity
that has aggregate assets of less than $50,000,000 and that does not represent
more than two percent (2%) of the total value of all Unencumbered Properties.
(b)    Provide to the Administrative Agent, to the extent the Borrower intends
to qualify any then-existing Guarantor as a party entitled to directly borrow
Loan funds pursuant to the terms hereof and to otherwise act as a Borrower Party
in respect of the Facility for purposes of this Agreement (a “Co-Borrower”):
(i) a written request to designate such Guarantor as a Co-Borrower of the
Facility, (ii) a Co-Borrower Joinder Agreement executed by each of the Borrower
and such Guarantor and (iii) Notes for each Lender executed by the proposed
Co-Borrower; provided that:
(A)    the materials required to be delivered pursuant to subclauses (i) and
(ii) above may be delivered to the Administrative Agent concurrently with the
materials causing the applicable Guarantor to initially qualify as a Guarantor
pursuant to clause (a) above (it being understood that no Person may become a
Co-Borrower unless it is first (or simultaneously becomes) a Guarantor and no
Guarantor can become a Co-Borrower until such materials have been delivered);
(B)    the Administrative Agent shall have the right to approve or reject the
qualification of any proposed Co-Borrower subject to the following criteria:
(1)    the Administrative Agent shall have the right to reject the qualification
of any proposed Co-Borrower within five (5) Business Days of its receipt of the
materials required above to the extent that any such materials delivered in
connection with the qualification thereof are not, in the reasonable judgment of
the Administrative Agent, complete, accurate or otherwise sufficient to cause
such proposed Co-Borrower to be legally bound as a Borrower Party hereunder and
shall, in connection with any rejection of a proposed Co-Borrower, deliver to
the Borrower a written explanation of the grounds for such rejection; and
(2)    in the absence of any rejection by the Administrative Agent pursuant to
item (1) above, the qualification of the proposed Co-Borrower shall be effective
as of the date occurring six (6) Business Days following the Administrative
Agent’s receipt of all materials required to be delivered for qualification of a
Co-Borrower pursuant to this clause (b); provided that, if the Administrative
Agent, for any reason, ultimately rejects the qualification of a proposed
Co-Borrower pursuant to the terms of this Section 6.12(b), the Administrative
Agent shall, promptly upon the request of the Borrower, return to the Borrower
the materials delivered pursuant to items (i), (ii) and (iii) of this
Section 6.12(b); and


68



--------------------------------------------------------------------------------





(C)    any Guarantor designated from time to time as a Co-Borrower hereunder
shall, at all times (until released as a Co-Borrower hereunder) remain liable
for all of the outstanding Obligations as a Co-Borrower, and, until released as
a Guarantor, shall remain liable for all of the outstanding Obligations as a
Guarantor; provided that release of a Person as a Co-Borrower hereunder shall
not constitute the release of such Person as a Guarantor; and
(D)    no Event of Default shall have occurred or be continuing at such time as
a Guarantor is designated as a Co-Borrower hereunder and no Event of Default
would result from such designation.
(c)    Provide to the Administrative Agent, to the extent the Borrower intends
to cause the release of any Co-Borrower from its qualification as a Co-Borrower
hereunder (i) a written request for the release of the applicable Co-Borrower
and (ii) a certification by the Borrower and such Co-Borrower that the
applicable Co-Borrower shall remain bound by the terms and conditions of its
Guarantor Joinder Agreement as a Guarantor of the Facility, and that, following
its release as a Co-Borrower hereunder, it will remain liable as a Guarantor for
all of the Obligations pursuant to the terms of Article XI hereof and that such
Co-Borrower is not the “primary obligor” with respect to any then-outstanding
Loans (or that such Loans are being repaid in connection with such requested
release); provided that (A) any such request for release shall be effective as
of the Business Day following the Administrative Agent’s receipt of the
materials required pursuant to this clause (c); (B) the Administrative Agent
and/or Lenders shall, upon the release of any Person as a Co-Borrower hereunder,
return to the Borrower any Notes executed by the applicable Co-Borrower; (C) any
Co-Borrower which is released as a Co-Borrower hereunder shall, immediately upon
such release, resume its status as a Guarantor hereunder and remain subject to
all of the terms and conditions set forth herein with respect to the Guarantors
(including, without limitation, the provisions of Article XI hereof), and
(D) the Administrative Agent shall, at the request of the Borrower, provide
evidence of the release of any Co-Borrower in a form reasonably acceptable to
the Borrower to the extent such release is permitted pursuant to this clause
(c).
Section 6.13    Anti-Corruption and Anti-Money Laundering Laws. Conduct its
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption or anti-money
laundering legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, no Loan Party shall,
nor shall it permit any Consolidated Entity to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien (other
than a Permitted Lien) upon (a) any of the Unencumbered Properties; provided
that (i) mortgage Indebtedness with respect to such Unencumbered Properties may
be incurred to the extent the underlying Indebtedness would not cause the Loan
Parties to be in violation of any financial or other covenant contained herein
(including, without limitation, those contained in Sections 7.03 or 7.11 hereof)
and (ii) the parties hereto acknowledge that the incurrence of any such mortgage
Indebtedness will cause the applicable Unencumbered Property to cease to qualify
as such for purposes of this Agreement; or (b) any of its other property, assets
or revenues, whether


69



--------------------------------------------------------------------------------





now owned or hereafter acquired, if the Indebtedness underlying such Lien would
cause the Loan Parties to be in violation of Section 7.11(c) hereof.
Section 7.02    Investments. Make any loan, advance or otherwise acquire
evidences of Indebtedness, capital stock or other securities of any Person or
otherwise make any Investment, except:
(a)    Investments in, loans and advances to, or other acquisitions of evidences
of Indebtedness or capital stock or other securities of the Borrower, the
Parent, any Consolidated Entity or any Unconsolidated Entity, and
(b)    Investments in, loans and advances to, or other acquisitions of evidences
of Indebtedness or capital stock or other securities of any Person if the same
relate to real estate, interests in real estate or Persons involved in the
ownership, investment, management, leasing, development or financing of real
estate to the extent such Investment is in compliance with the limitations on
assets that may be owned by real estate investment trusts and is consistent with
Borrower’s or Parent’s business strategy.
Notwithstanding anything to the contrary contained in the foregoing, the
Borrower, the Parent and each of Parent’s Consolidated Entities may make
investments of its working capital and other reserves in (i) cash, (ii) Cash
Equivalents and (iii) money market mutual funds and other investments approved
from time to time by the Administrative Agent in its discretion.
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness for Money Borrowed:
(a)    that is Unsecured Debt, except to the extent that the Parent and the
Combined Parties are in compliance with the financial covenants set forth in
Sections 7.11(b), (c) and (d) both before and after giving effect to the
incurrence of such Indebtedness; provided that, upon such incurrence, the Loan
Parties shall be deemed to have (i) reaffirmed the representations and
warranties set forth in Section 4.02(a) herein and (ii) made a representation
that no Default or Event of Default is in existence prior to or will result from
such incurrence; and
(b)    that is Secured Debt that is recourse to the Parent and/or the
Consolidated Entities (not including debt recourse to a single asset entity or
customary recourse carve-outs relating to nonrecourse Secured Debt) except to
the extent that the Parent and Combined Parties are in compliance with the
financial covenants set forth in Sections 7.11(c) and (e) both before and after
giving effect to the incurrence of such Secured Debt; provided that, upon such
incurrence, the Loan Parties shall be deemed to have (i) reaffirmed the
representations and warranties set forth in Section 4.02(a) herein and (ii) made
a representation that no Default or Event of Default is in existence prior to or
will result from such incurrence.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, except that, so long as no Default or Event of
Default exists or would result therefrom:
(a)    any Consolidated Entity of the Parent may merge with the Parent or any
other Consolidated Entity, provided that when merging with the Parent, the
Parent shall be the continuing or surviving Person, provided further that when
the Borrower, any Guarantor or any Co-Borrower is merging with another
Consolidated Entity of the Parent, the Borrower, such Guarantor or Co-Borrower,
as applicable, shall be the continuing or surviving Person or the surviving
entity shall assume all guarantee obligations of the Guarantor and, if
applicable, all obligations of such party as a Co-Borrower simultaneously with
such merger;


70



--------------------------------------------------------------------------------





(b)    any Person may merge or consolidate with or into the Borrower or the
Parent; provided that (i) such action is not hostile, (ii) the Parent or the
Borrower, as applicable, shall be the continuing or surviving Person, (iii) the
other entity or entities involved in such merger or consolidation are engaged in
a line of business in which the Borrower is permitted to engage and (iv) after
giving effect to such merger or consolidation, the Parent shall be in
compliance, on a pro forma basis, with Sections 7.03 and 7.11;
(c)    any Guarantor may be dissolved if such Guarantor is being released from
its Guaranty by the Administrative Agent pursuant to the terms of
Section 9.11(d) hereof, and any other Consolidated Entity that is not a Loan
Party may be dissolved if it ceases to hold material assets; and
(d)    any Consolidated Entity of the Parent may merge, dissolve, liquidate or
consolidate with or into any other Person in connection with (i) any Investment
permitted under Section 7.02, or (ii) any Disposition permitted under Section
7.05; provided, in each case, that (A) if the surviving entity is a Consolidated
Entity of the Parent, such Person shall become a Guarantor to the extent
required by Section 6.12 and (B) after giving effect to such merger,
dissolution, liquidation or consolidation, the Parent shall be in compliance, on
a pro forma basis, with Section 7.11 and (solely to the extent that in
connection with any such merger, dissolution, liquidation or consolidation, the
Parent or any of the Consolidated Entities creates, incurs or assumes any
Indebtedness for Money Borrowed) Section 7.03.
Section 7.05    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Consolidated Entity to the Parent or to a
Consolidated Entity of the Parent or other Person, in each case, that will be a
Guarantor upon the completion of such Disposition; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be the Borrower or a Guarantor; and
(e)    Any other Dispositions by the Borrower, the Parent and/or the
Consolidated Entities; provided that (i) to the extent any such Disposition
involves property with a value or purchase price in excess of $50,000,000,
neither the Borrower, the Parent nor any Consolidated Entity shall Dispose of
such property unless the Borrower, the Parent and the Consolidated Entities are
in compliance with the financial covenants set forth in this Agreement both
before and after giving effect to such Disposition and upon the occurrence of
such Disposition, the Loan Parties shall be deemed to have (A) reaffirmed the
representations and warranties set forth in Section 4.02(a) herein and (B)
subject to clause (ii) below, made a representation that no Default or Event of
Default is in existence prior to or will result from such Disposition;
(ii) except to the extent the Administrative Agent has provided written consent
for such Disposition expressly noting the existence or projected existence of
such Default or Event of Default, no Default or Event of Default shall exist as
of the date of such Disposition or would result from such Disposition and
(iii) to the extent such action would require that a Guarantor be released, the
Administrative Agent has provided written consent of such release (which consent
will not be withheld or unreasonably delayed to the extent a properly and fully
completed Compliance Certificate is provided by the Parent pursuant to and in
accordance with


71



--------------------------------------------------------------------------------





subclause (i) above and such asset is the only material asset of the applicable
Guarantor or such asset is the Capital Stock of such Guarantor).
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment or Restricted Purchase, or incur any obligation
(contingent or otherwise) to do so, except that:
(a)    the Parent may, during any taxable year, declare or make Restricted
Payments if the Parent’s Consolidated Leverage Ratio, as of the end of the
preceding taxable year, is less than or equal to 0.60 to 1.00; provided,
however, that, if the Parent’s Consolidated Leverage Ratio is greater than 0.60
to 1.00 as of the end of any taxable year, the Parent may, during the next
taxable year, only declare or make Restricted Payments in an amount not to
exceed the minimum amount required to maintain Parent’s REIT status and to
eliminate payments of federal and state income and excise taxes by Parent by
virtue of its REIT status;
(b)    the Consolidated Entities and the Parent may make Restricted Payments to
the Parent, the Borrower and to any other Consolidated Entities (or in the case
of any non-Wholly-Owned Subsidiaries of the Parent, to the Parent or any
Subsidiary of the Parent that is a direct or indirect shareholder of such
non-Wholly-Owned Subsidiary and to each other owner of Capital Stock of such
Person on a pro rata basis (or more favorable basis from the perspective of the
Parent or such Subsidiary) based on their relative ownership interests);
(c)    the Borrower, the Parent and the Consolidated Entities may make cash
distributions to their respective shareholders or other owners for capital gains
resulting from certain assets sales to the extent necessary to avoid payment of
taxes on such asset sales imposed under Sections 857(b)(3) and 4981 of the Code;
(d)    any Consolidated Entity (other than the Parent) may make payments to any
partner, member or shareholder of such Person required to be made pursuant to
any contractual obligations of such Person or the Organization Documents of such
Person (other than distributions to the equity holders of the Parent in their
capacity as such); and
(e)    so long as there does not exist at such time and would not be caused
thereby, (i) an Event of Default under this Agreement, or (ii) any other Event
of Default which has not been cured or waived by the Required Lenders within a
period of ninety (90) days from the date that the Parent knew or should have
known of such Event of Default, the Parent may make Restricted Purchases.
Section 7.07    Reserved.
Section 7.08    Transactions with Affiliates. Enter into any material
transaction of any kind with any Affiliate of the Parent, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Affiliate as would be
obtainable by the Borrower or such Affiliate at the time in a comparable arm’s
length transaction with a Person other than an Affiliate except for agreements
which are direct cost or direct revenue pass-through in nature; provided that
the foregoing restriction shall not apply to transactions between or among the
Parent and any of its Subsidiaries or between or among Subsidiaries of the
Parent.
Section 7.09    Burdensome Agreements. Enter into or suffer to exist any
Negative Pledge except for a Negative Pledge (i) contained in any agreement (A)
evidencing Indebtedness which the Borrower, the Parent or such Consolidated
Entity may create, incur, assume, or permit or suffer to exist under Section
7.03, (B) which Indebtedness is secured by a Lien permitted to exist pursuant to
this Agreement, and (C) which prohibits the creation of any other Lien on only
the property securing such Indebtedness as of the date such


72



--------------------------------------------------------------------------------





agreement was entered into; (ii) contained in an Organization Document of an
Unconsolidated Entity or a special purpose entity or vehicle which requires
consent to, or places limitations on, the imposition of Liens on such
Unconsolidated Entity’s or special purpose entity’s or vehicle’s assets or
properties; (iii) imposed by law or by this Agreement; (iv) contained in
agreements relating to the sale of a Subsidiary or assets pending such sale,
provided such restrictions and conditions are customary and apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder;
(v) contained in leases which restrict the assignment thereof by the lessee or
(vi) contained in any agreement that evidences unsecured Indebtedness which
contains restrictions on encumbering assets that are substantially similar to
those restrictions contained in the Loan Documents.
Section 7.10    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
T, U or X of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case, in violation of the provisions of
Regulation T, U or X.
Section 7.11    Financial Covenants.
(a)    Reserved.
(b)    Consolidated Unencumbered Interest Coverage Ratio. Permit the
Consolidated Unencumbered Interest Coverage Ratio (as calculated as of the end
of each calendar quarter of the Parent based on the information provided
pursuant to Section 6.01 hereof) to be less than 1.75to 1.00.
(c)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during the term hereof and to be tested as of the end of each fiscal
quarter (the “Test Date”), to be greater than 0.60 to 1.00; provided that (i)
such ratio may exceed 0.60 to 1.00 from time to time so long as such ratio does
not exceed 0.65 to 1.00 and such ratio ceases to exceed 0.60 to 1.00 within four
fiscal quarters following the Test Date upon which such ratio first exceeds 0.60
to 1.00 (such four fiscal quarter period being the “Surge Period”), (ii) the
Parent shall be permitted to utilize the Surge Period holiday no more than two
(2) times for the entirety of the term of the Facility, and (iii) the Surge
Period may only be utilized in conjunction with a Material Acquisition.
(d)    Unsecured Leverage Ratio. Permit the Unsecured Leverage Ratio at any time
during the term hereof and to be tested on the Test Date, to be greater than
0.60 to 1.00; provided that (i) such ratio may exceed 0.60 to 1.00 from time to
time so long as such ratio does not exceed 0.65 to 1.00 and such ratio ceases to
exceed 0.60 to 1.00 within the Surge Period, (ii) the Parent shall be permitted
to utilize the Surge Period holiday no more than two (2) times for the entirety
of the term of the Facility, and (iii) the Surge Period may only be utilized in
conjunction with a Material Acquisition.
(e)    Secured Leverage Ratio. Permit the Secured Leverage Ratio at any time
during the term hereof and to be tested on the Test Date, to be greater than
0.40 to 1.00.
(f)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio (as of the end of any calendar quarter of the Parent based
on the information provided pursuant to Section 6.01 hereof) to be less than
1.50 to 1.00.
Section 7.12    Prepayment of Other Indebtedness, Etc. If any Event of Default
has occurred and is continuing or would be directly or indirectly caused as a
result thereof, after the issuance thereof, (a) amend or modify any of the terms
of any Indebtedness of such Person (other than Indebtedness arising


73



--------------------------------------------------------------------------------





under the Loan Documents) if such amendment or modification would add or change
any terms in a manner adverse in any material respect to such Person or to the
Lenders, (b) shorten the final maturity or average life to maturity thereof or
require any payment thereon to be made sooner than originally scheduled or
increase the interest rate applicable thereto, or (c) make (or give any notice
with respect thereto) any voluntary or optional payment or prepayment thereof,
or make (or give any notice with respect thereto) any redemption or acquisition
for value or defeasance (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange with respect thereto.
Section 7.13    Organization Documents; Subsidiaries. Permit any Loan Party to
(a) amend, modify, waive or change its Organization Documents in a manner
materially adverse to the Lenders or in a manner that permits any Person (other
than Thomas G. Cousins) to, at any time, own more than twenty-five percent (25%)
of the voting equity securities of the Parent, or (b) create, acquire or permit
to exist or permit or cause any of their Subsidiaries to create, acquire or
permit to exist, any Foreign Subsidiaries, except to the extent that the assets
held in such Foreign Subsidiaries constitute less than ten percent (10%) of
Total Assets.
Section 7.14    Tax Driven Lease Transactions. Until any real property asset of
the Combined Parties that is subject to a Tax Driven Lease Transaction has been
repurchased by a Loan Party as provided in the applicable Tax Driven Lease
Transaction Documents, without the prior written consent of the Required
Lenders, modify or amend any Tax Driven Lease Transaction Documents, or any
other agreement related thereto, in any manner that would (i) cause a change in
the accounting treatment of such Tax Driven Lease Transaction under GAAP,
(ii) adversely affect the ability of any Combined Party to repurchase any
property of the Combined Parties that is subject to a Tax Driven Lease
Transaction for nominal consideration or (iii) otherwise cause such transaction
to not meet the terms of the definition of Tax Driven Lease Transactions.
Section 7.15    OFAC. Fail to comply with the laws, regulations and executive
orders referred to in Section 5.20 or directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or, to the knowledge of any Loan Party, in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, or otherwise) of Sanctions.
Section 7.16    Anti-Corruption and Anti-Money Laundering Laws. Directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
cause the Borrower, the Parent or their Subsidiaries to not be in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, or other similar anti-corruption or anti-money laundering legislation in
other jurisdictions.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. Any Borrower Party or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
at maturity, or (ii) within five (5) Business Days after the same becomes due,
any interest on any Loan or any fee due hereunder, or (iii) within ten (10)
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


74



--------------------------------------------------------------------------------





(b)    Specific Covenants. The Borrower or the Parent (or, if applicable, any
Borrower Party) fails to perform or observe any term, covenant or agreement
contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11 or 6.12 or
Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt of notice by the Loan Parties; or
(d)    Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower, the Parent or
any other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e)    Cross-Default.
(i)    Any Loan Party or any Consolidated Entity (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any recourse Indebtedness for Money Borrowed
or Monetized Guarantee (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (excluding undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness for Money Borrowed or Monetized Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs and (C) all applicable grace and/or cure
period with respect to such Indebtedness for Money Borrowed has expired, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness for Money Borrowed or the beneficiary or
beneficiaries of such Monetized Guarantee (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness for Money Borrowed to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness for Money Borrowed to be made, prior to its stated
maturity, or such Monetized Guarantee to become payable or cash collateral in
respect thereof to be demanded; or
(ii)    there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Consolidated Entity is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Consolidated Entity is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by any Loan Party or such Consolidated Entity as
a result thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Consolidated Entity
institutes or consents to the institution of any proceeding against it under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or


75



--------------------------------------------------------------------------------





any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; provided that this Section
8.01(f) shall not apply to Cousins/Meyers II, LLC; or
(g)    Inability to Pay Debts; Attachment. Any Loan Party or any Consolidated
Entity admits in writing its inability or otherwise fails generally to pay its
debts as they become due; provided that this Section 8.01(g) shall not apply to
Cousins/Meyers II, LLC; or
(h)    Judgments. There is entered against any Loan Party or any Consolidated
Entity (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)    ERISA. In an aggregate amount in excess of the Threshold Amount, (i)  an
ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan which
has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect with respect to any Loan Party; or any Loan Party other than
the Administrative Agent or one of the Lenders contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control with respect to the
Parent.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower Parties;
(c)    [reserved]; and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;


76



--------------------------------------------------------------------------------





provided, however, that, upon the occurrence of an actual or deemed entry of an
order for relief with respect to any of the Borrower Parties under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders, in proportion to the
respective amounts described in this clause Fourth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX    
ADMINISTRATIVE AGENT
Section 9.01    Appointment and Authorization of Administrative Agent.
(a)    Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.


77



--------------------------------------------------------------------------------





(b)    Reserved.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.
Section 9.03    Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.
Section 9.04    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders,


78



--------------------------------------------------------------------------------





unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default”. The Administrative Agent will notify
the Lenders of its receipt of any such notice. The Administrative Agent shall
take such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that, unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
Section 9.06    Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower Parties and the other Loan Parties hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower Parties and the other
Loan Parties. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.
Section 9.07    Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower Parties. The undertaking in this Section shall survive
termination of the Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.


79



--------------------------------------------------------------------------------





Section 9.08    Administrative Agent in its Individual Capacity. Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity.
Section 9.09    Successor Administrative Agent. The Administrative Agent may be
removed at the written direction of the Required Lenders to the extent the
Administrative Agent is shown to be grossly negligent in the performance of its
material obligations and/or duties hereunder or to have engaged in willful
misconduct in the performance of such obligations and/or duties. The
Administrative Agent may resign as Administrative Agent upon thirty (30) days’
notice to the Lenders and the Borrower. If the Administrative Agent resigns or
is otherwise removed under this Agreement, the Required Lenders shall appoint
from among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld, conditioned or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation or removal of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among the Lenders (and, in the case of a removal of
the Administrative Agent, with the consent of the Borrower, such consent not to
be unreasonably withheld, conditioned or delayed). Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated without any other or further act or deed on the part of any other
Lender. After any retiring or removed Administrative Agent’s resignation or
removal (as applicable) hereunder as Administrative Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring or removed Administrative Agent’s notice of resignation or
its removal by the Lenders, the retiring/removed Administrative Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
Section 9.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower Parties) shall
be entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents


80



--------------------------------------------------------------------------------





as may be necessary or advisable in order to have the claims of the Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.09 and Section 10.04) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.11    Guaranty/Borrower Party Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion to
release any Guarantor from its obligations under the Guaranty if:
(a)    (i) such Person is the subject of or enters into a Disposition pursuant
to Section 7.05(e) hereof, (ii) the Administrative Agent receives a Compliance
Certificate with respect to such Disposition, (iii) such Compliance Certificate
is properly and fully completed pursuant to and in accordance with
Section 7.05(e)(i) and (iv) the asset subject to such Disposition is the only
asset of the applicable Guarantor or is the Capital Stock of such Guarantor;
(b)    (i) such Person enters into mortgage Indebtedness that is permitted by
Section 7.01(a) hereof and the terms of such mortgage Indebtedness prohibit such
Person from being a Guarantor hereunder, (ii) the Administrative Agent receives
a Compliance Certificate with respect to such mortgage Indebtedness
demonstrating compliance with the requirements of Section 7.01(a)(i) hereof and
(iii) the asset being subject to such mortgage Indebtedness is the only asset of
the applicable Guarantor;
(c)    such Person otherwise ceases to be a Consolidated Entity as a result of a
transaction permitted hereunder;
(d)    such Guarantor, following any transaction not prohibited by the terms of
this Agreement, ceases to hold any material assets; or
(e)    the Borrower obtains a Debt Rating of at least BBB- from S&P or Baa3 from
Moody’s and provides the Administrative Agent written evidence (in form and
substance satisfactory to the Administrative Agent) thereof in accordance with
the terms of Section 11.08.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.11. The
Administrative Agent shall, at the request of the Borrower, consent to the
release


81



--------------------------------------------------------------------------------





of any Guarantor hereunder or otherwise provide evidence of such release
reasonably acceptable to the Borrower to the extent such release is permitted
pursuant to clauses (a), (b), (c) or (d) above.
The Lenders further irrevocably authorize the Administrative Agent to qualify,
reject the qualification of and permit the release of Co-Borrowers in accordance
with the provisions of Sections 6.12(b) and (c) hereof.
Section 9.12    Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “managing agent,” “co-agent,”
“bookrunner,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
Section 9.13    ERISA.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, the Parent or any other Loan Party, that at least one
of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or


82



--------------------------------------------------------------------------------





(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, the Parent or
any other Loan Party, that:
(i)     none of the Administrative Agent, Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)     no fee or other compensation is being paid directly to the
Administrative Agent, Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.
(c)     The Administrative Agent and the Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees,


83



--------------------------------------------------------------------------------





fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE X    
MISCELLANEOUS
Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower Parties or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower Parties or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in (i) Section 4.01(a) without the written
consent of each Lender and (ii) without limiting the generality of clause (a)(i)
preceding, Section 4.02 as to any Credit Extension under the Facility without
the written consent of the Required Lenders;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment of any Lender terminated pursuant to Section 8.02) without the
written consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest or fees due to the
Lenders (or any of them) or any scheduled or mandatory reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower Parties to pay
interest at the Default Rate;
(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    except as expressly provided in this Agreement or the other Loan
Documents, release any Guarantor from the Guaranty without the written consent
of each Lender;
(h)    waive any Event of Default based on a failure to pay principal, interest
or fees due hereunder (as referenced in Section 8.01(a)) without the written
consent of each Lender;
(i)    permit the Borrower or any Borrower Party to assign any of its
obligations hereunder, except in accordance with Section 10.07(a) hereof without
the written consent of each Lender; or
(j)    impose any greater restriction on the ability of any Lender under the
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders;


84



--------------------------------------------------------------------------------





(k)    and, provided further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; (ii) pursuant to the terms of
Section 11.08, the Administrative Agent and the Borrower may enter into
amendments as necessary to give effect to such Section and the termination of
the obligations of the Guarantors set forth in Article XI; (iii) Section
10.07(g) may not be amended, waived or otherwise modified without the consent of
each Granting Lender all or any part of whose Loans are being funded by an SPC
at the time of such amendment, waiver or other modification; and (iv) the Fee
Letters may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto, as applicable (but not in contravention of
Section 10.01(d) above with respect to fees payable to any Lender).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders) for so long as such Lender is
a Defaulting Lender, except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
Section 10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, any other Borrower Party, any Guarantor, or the
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). Notwithstanding the foregoing, notices relating to Defaults,
Events of Default or the exercise of remedies hereunder shall only be delivered
by hand (and signed for by a Person at the offices of or the mail facilities
used by the Borrower), overnight courier service or certified or registered
mail.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including email, FpML messaging, and Internet


85



--------------------------------------------------------------------------------





or intranet websites) pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower Party, the Parent, any
Lender, or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Borrower
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, or any other electronic platform that is approved
by the Borrower, such approval not to be unreasonably withheld, conditioned or
delayed, or any electronic messaging service, or through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower Party, the Parent, any Lender, or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower or
any other Borrower Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower Parties shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower or any other Borrower
Party. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(f)    Change of Address, Etc. Each of the Borrower and the Administrative
Agent, may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices


86



--------------------------------------------------------------------------------





and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities Laws.
Section 10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Section 10.04    Attorney Costs, Expenses and Taxes. The Borrower Parties agree
(a) to pay or reimburse the Administrative Agent for all reasonable costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Agreement and the other Loan Documents and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents in connection with an Event of Default (including all such reasonable
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender in connection with an Event of Default. All amounts due under this
Section 10.04 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Commitments and repayment of all other Obligations.
Section 10.05    Indemnification and Waiver of Consequential Damages by the
Borrower.
(a)    Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower Parties shall indemnify and
hold harmless each Agent-Related Person, each Lender and each of their
respective Affiliates and their respective partners, trustees, administrators,
managers, advisors, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with or as a result of (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter


87



--------------------------------------------------------------------------------





or instrument delivered in connection with the transactions contemplated thereby
or the consummation of the transactions contemplated thereby, (b) any Commitment
or Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, the Parent, any
Consolidated Entity or any other Loan Party, or any Environmental Liability
related in any way to the Borrower, the Parent, any Consolidated Entity or any
other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), IN ALL CASES, WHETHER
OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) such Indemnitee’s gross negligence or willful misconduct, (ii) a material
breach by such Indemnitee of its obligations under this Agreement or (iii)
disputes solely among Indemnitees (other than any claims against any Indemnitee
in its capacity as the Administrative Agent or an Arranger or any similar role
under this Agreement) and not arising out of or involving any act or omission of
the Borrower or any of Parent’s Subsidiaries or Affiliates (including its
officers, directors, employees or controlling persons). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through the Platform or any other similar information
transmission system that is approved by the Borrower, such approval not to be
unreasonably withheld, conditioned or delayed, or any electronic messaging
service in connection with this Agreement, nor shall any Indemnitee or any party
to this Agreement have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 10.05 shall be payable within
ten (10) Business Days after demand therefor. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations. Without limiting the
provisions of Section 3.01(c), this Section 10.05 shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.
(b)    Waiver of Consequential Damages. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. To the fullest
extent permitted by applicable law, no Lender shall assert, and each of them
hereby waives any claim against any Loan Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.
Section 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower Party is made to the Administrative Agent or any Lender,
or the Administrative Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee,


88



--------------------------------------------------------------------------------





receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
Section 10.07    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void), or (iv) to an SPC in accordance
with the provisions of subsection (g) of this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under the Facility and the Loans at the time owing
to it under the Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 in the case of any assignment in
respect of the Facility unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed (such
consent to be deemed to have been given following five (5) Business Days of
Borrower’s receipt of a written request for such assignment in the event that
Borrower has not provided written notice to Administrative Agent that Borrower
does not consent to the applicable assignment)); provided, however,


89



--------------------------------------------------------------------------------





that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed (such consent to be deemed to have been given following five (5)
Business Days of Borrower’s receipt of a written request for such assignment in
the event that Borrower has not provided written notice to Administrative Agent
that Borrower does not consent to the applicable assignment)) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund (unless the addition of such Lender, Affiliate of Lender or
Approved Fund will, as of the effective date of such assignment, make the
Borrower Parties liable for payment of additional amounts under Article III
hereof that are not otherwise payable to the assignor);
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of the Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) any Loan to a Person not a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender;
(C)    [reserved]; and
(D)    [reserved].
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Parent’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall


90



--------------------------------------------------------------------------------





make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its applicable Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that, except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request and return of a Note being
replaced, cancelled or marked replaced, the Borrower and Co-Borrowers (at their
expense), as applicable, shall execute and deliver a Note to the assignee Lender
(provided that the Co-Borrowers shall deliver their Notes to the Administrative
Agent absent a specific request by a Lender for its respective Note). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower Parties (and such agency being only for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower Parties, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower Parties or the Administrative Agent, sell participations
to any Person (other than a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this


91



--------------------------------------------------------------------------------





Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower Parties, the Administrative Agent, and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, notwithstanding
notice to the contrary. For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 10.05 without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would (i) postpone any date
upon which any payment of money is scheduled to be paid to such Participant,
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant, or (iii) release any Guarantor from the Guaranty to which it is a
party. Each Lender that sells a participation agrees, at the Borrower’s request
and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time without need for any consent
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(f)    Electronic Execution of Assignments. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the


92



--------------------------------------------------------------------------------





Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
(g)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.
Section 10.08    Confidentiality. Each of the Administrative Agent and the
Lenders for themselves, their Affiliates and Agent Related Persons, agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and its and its
Affiliates’ respective partners, directors, officers, employees, agents,
accountants, attorneys, advisors and representatives who need to know the
Information in connection with the transactions contemplated by this Agreement
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) and who will use such Information only in
connection with the transactions contemplated by this Agreement; (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
provided that, prior to making any such disclosure (other than to a banking
regulator or auditor), such Person shall endeavor in the ordinary course of
business to promptly notify the Borrower in writing so that the Borrower may
seek an appropriate protective order (notwithstanding the foregoing, should such
Person fail to notify Borrower, such person shall have no liability to Borrower
or any other Loan Party); (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or


93



--------------------------------------------------------------------------------





Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Loan Parties; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower; or (i) to the National Association of
Insurance Commissioners or any other similar organization having jurisdiction
over such Lender. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this Section,
“Information” means all information received from the Borrower or any of
Parent’s Consolidated Entities relating to the Borrower or any Combined Party or
Investment Entity or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis as described above prior to disclosure by the Borrower or
any Combined Party or Investment Entity; provided that, in the case of
information received from the Borrower or any Combined Party after the date
hereof, except as expressly noted thereon, all financial information or other
information relating to any proposed transactions of the Borrower, any Combined
Party, any Investment Entity or any of the Parent’s Affiliates shall be
considered confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 10.09    Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default after obtaining the prior written consent of the Administrative Agent,
each Lender, and each of their respective Affiliates that is a party to a Swap
Contract with a Loan Party is hereby authorized at any time and from time to
time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties, and each Loan Party
hereby grants a security interest in all such deposits and indebtedness to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.


94



--------------------------------------------------------------------------------





Section 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower Parties. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 10.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension (unless such notice has been
received from the Borrower in writing), and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.14, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent then such provisions
shall be deemed to be in effect only to the extent not so limited.
Section 10.15    Reserved.
Section 10.16    Replacement of Lenders. If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if


95



--------------------------------------------------------------------------------





any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.07), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07(b);
(b)    subject to Section 2.17, such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 10.17    Governing Law.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF GEORGIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF GEORGIA SITTING
IN FULTON COUNTY OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER,
THE OTHER BORROWER PARTIES, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE OTHER BORROWER PARTIES,
THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER


96



--------------------------------------------------------------------------------





DOCUMENT RELATED THERETO. EACH OF THE BORROWER, THE OTHER BORROWER PARTIES, THE
GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
Section 10.18    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, and the Lenders on the other hand, and the
Borrower and each other Loan Party is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Arranger
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower, any other Loan Party or any of their
respective Affiliates, stockholders, creditors (other than acting as
Administrative Agent for the Lenders hereunder) or employees or any other
Person; (iii) neither the Administrative Agent nor any Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Arranger has advised or
is currently advising the Borrower, any other Loan Party or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
any Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) neither the Administrative
Agent nor any Arranger has provided or will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Borrower and the other Loan Parties
hereby waives and releases, to


97



--------------------------------------------------------------------------------





the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.
Section 10.20    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
Party that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies such Borrower Party,
which information includes the name and address of such Borrower Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower Party in accordance with the Act.
Section 10.21    Attorneys’ Fees. As used in this Agreement and in the other
Loan Documents, “reasonable” attorneys’ fees of the Administrative Agent’s, any
Lender’s or any other Person’s counsel shall mean the actual fees of such
Person’s counsel billed at standard hourly rates of such counsel, computed
without regard to any percentage of principal and interest as provided in
O.C.G.A. § 13-1-11(a)(2).
Section 10.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE XI    
GUARANTY
Section 11.01    The Guaranty. Each of the Guarantors hereby jointly and
severally guarantees to each Lender, each Affiliate of a Lender that enters into
a Swap Contract with respect to the Loans, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due after the expiration of all applicable grace
or cure periods (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof. The
Guarantors hereby further agree that if any of the Obligations are not paid in
full when due after the expiration of all applicable grace or cure periods
(whether at stated maturity, as a mandatory


98



--------------------------------------------------------------------------------





prepayment, by acceleration or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever
(except for such notices as may be specifically required by the terms of the
Loan Documents), and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due after the expiration of all applicable grace or cure periods (whether as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts entered into in connection with the
Loans: (a) the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law; and
(b) the Obligations being guaranteed by each Guarantor pursuant to this Article
XI shall exclude all Excluded Swap Obligations of such Guarantor.
Section 11.02    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or Swap Contracts entered into in connection with
the Loans, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance (other than payment)
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 11.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
any Borrower Party or any other Guarantor for amounts paid under this Article XI
until such time as the Obligations have been Fully Satisfied. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder which shall remain
absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract entered into in connection with the Loans between
any Consolidated Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents or such Swap
Contracts shall be done or omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract entered into in
connection with the Loans between any Consolidated Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or


99



--------------------------------------------------------------------------------





(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever except as required by the Loan Documents, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, any Swap Contract
entered into in connection with the Loans between any Consolidated Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts, or against any other
Person under any other guarantee of, or security for, any of the Obligations.
Section 11.03    Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender within fifteen (15) days of demand for
all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.
Section 11.04    Certain Additional Waivers. Each Guarantor further agrees that
such Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 11.02
and through the exercise of rights of contribution pursuant to Section 11.06.
Each Guarantor hereby expressly waives the benefits of O.C.G.A. Section 10-7-24.
Section 11.05    Remedies. The Guarantors agree that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 8.02) for purposes of Section 11.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 11.01. The Guarantors
acknowledge and agree that to the extent their obligations hereunder become
secured, the Lenders may exercise their remedies thereunder in accordance with
the terms of the applicable security documents.
Section 11.06    Rights of Contribution and Subrogation. The Guarantors hereby
agree as among themselves that, in connection with payments made hereunder, each
Guarantor shall have a right of contribution, subrogation, reimbursement or
indemnification from each other Loan Party in accordance with applicable Law.
Such contribution, subrogation, reimbursement or indemnification rights shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been indefeasibly Fully Satisfied, and none of the
Guarantors shall exercise any such contribution, subrogation, reimbursement or
indemnification rights until the Obligations have been indefeasibly Fully
Satisfied.


100



--------------------------------------------------------------------------------





Section 11.07    Guarantee of Payment; Continuing Guarantee. The guarantee in
this Article XI is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.
Section 11.08    Release of Guarantors.
(a)    So long as no Default or Event of Default then exists, the obligations of
the Guarantors set forth in this Article XI shall terminate (other than as to
obligations that are stated to survive such termination) automatically and
without further action if the Parent obtains a Debt Rating of at least BBB- from
S&P or Baa3 from Moody’s and Borrower provides the Administrative Agent with
written evidence (in form and substance satisfactory to the Administrative
Agent) thereof.
(b)    At such time as the Borrower delivers satisfactory evidence of Parent’s
Debt Rating pursuant to Section 11.08(a), the Borrower and the Administrative
Agent shall execute a release of the Guarantors from their obligations under
this Agreement pursuant to the terms of such Section. Subsequent to such
release, the Borrower shall not be required to have Consolidated Entities join
as Guarantors under Section 6.12(a) of this Agreement.
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGES, SCHEDULES AND EXHIBITS FOLLOW]






101



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
COUSINS PROPERTIES LP,

a Delaware limited partnership
By:    
Name:    Gregg D. Adzema
Title:        Executive Vice President




PARENT:
COUSINS PROPERTIES INCORPORATED,

a Georgia corporation
By:    
Name:    Gregg D. Adzema
Title:        Executive Vice President and
Chief Financial Officer




GUARANTORS:
1230 PEACHTREE ASSOCIATES LLC,

COUSINS NORTHPARK 400 LLC,
COUSINS NORTHPARK 500/600 LLC,
COUSINS RESEARCH PARK V LLC,
COUSINS AVALON LLC,
DC CHARLOTTE PLAZA INVESTMENT LLC,
COUSINS VICTORY INVESTMENT, LLC,
COUSINS DECATUR DEVELOPMENT LLC,
COUSINS CH HOLDINGS LLC,
COUSINS CH INVESTMENT LLC,
COUSINS SPRING & 8TH STREETS LLC,
COUSINS SPRING & 8TH STREETS PARENT LLC,
COUSINS COLORADO INVESTOR LLC,
COUSINS TRS SERVICES LLC,
AUSTIN 300 COLORADO INVESTOR, LLC,
each a Georgia limited liability company


By:            
Name:    Gregg D. Adzema
Title:    Executive Vice President and
Chief Financial Officer


COUSINS 214 N. TRYON, LP,
COUSINS 550 SOUTH CALDWELL, LP,
each a Delaware limited partnership
By:    
Name:    Gregg D. Adzema
Title:        Executive Vice President


Cousins Term Loan Agreement Signature Page


96173643

--------------------------------------------------------------------------------





COUSINS TOWER PLACE 200, LLC,
COUSINS 222 S. MILL, LLC,
COUSINS ONE CAPITAL CITY PLAZA, LLC,
COUSINS TAMPA SUB, LLC,
COUSINS FUND II TAMPA II, LLC,
COUSINS INTERNATIONAL PLAZA I, LLC,
COUSINS INTERNATIONAL PLAZA II, LLC,
COUSINS INTERNATIONAL PLAZA III, LLC,
COUSINS – ONE CONGRESS PLAZA, LLC,
COUSINS – SAN JACINTO CENTER, LLC,
COUSINS W. RIO SALADO, LLC,
COUSINS 3060 PEACHTREE SUB, LLC,
COUSINS TERMINUS LLC,
COUSINS FUND II BUCKHEAD, LLC,
COUSINS FUND II PHOENIX I, LLC,
COUSINS FUND II PHOENIX II, LLC,
COUSINS FUND II PHOENIX III, LLC,
COUSINS FUND II PHOENIX IV, LLC,
COUSINS FUND II PHOENIX V, LLC,
COUSINS PHOENIX VI, LLC,
COUSINS TBP, LLC,
each a Delaware limited liability company


By:            
Name:    Gregg D. Adzema
Title:    Executive Vice President and
Chief Financial Officer




COUSINS FTC HOLDING LLC,
a Georgia limited liability company


By:    Cousins Properties Incorporated, a Georgia
corporation, as sole member
By:     
Name:    Gregg D. Adzema
Title:    Executive Vice President and
Chief Financial Officer






Cousins Term Loan Agreement Signature Page


96173643

--------------------------------------------------------------------------------






LENDERS/AGENTS:




JPMORGAN CHASE BANK, N.A.,
individually in its capacity as a Lender and
as Syndication Agent




By:            
Name:            
Title:            










Cousins Term Loan Agreement Signature Page
96173643

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
individually in its capacity as a Lender and as Administrative Agent




By:            
Name:            
Title:            
    


Cousins Term Loan Agreement Signature Page
96173643

--------------------------------------------------------------------------------






SUNTRUST BANK,
individually in its capacity as a Lender and
as a Co-Documentation Agent


By:            
Name:            
Title:            






Cousins Term Loan Agreement Signature Page
96173643

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:            
Name:            
Title:            








Cousins Term Loan Agreement Signature Page
96173643

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender and
as a Co-Documentation Agent


By:            
Name:            
Title:            






Cousins Term Loan Agreement Signature Page
96173643

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:            
Name:            
Title:            






Cousins Term Loan Agreement Signature Page
96173643

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A.,
as a Lender


By:            
Name:            
Title:            






Cousins Term Loan Agreement Signature Page
96173643

--------------------------------------------------------------------------------






FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender


By:            
Name:            
Title:            




Cousins Term Loan Agreement Signature Page
96173643

--------------------------------------------------------------------------------






SCHEDULE 1.1(b)
INVESTMENT ENTITIES
TRG Columbus Development Venture, Ltd
TGR Land, L.P. (Temco investment entity)
TGR Golf, L.P. (Temco investment entity)
GRA Venture Fund, LLC
ACP Peachtree Center Manager LLC




Schedule 1.1(b)
96173643_6

--------------------------------------------------------------------------------








SCHEDULE 1.1(c)
TAX DRIVEN LEASE TRANSACTIONS
1.
Terminus 100 and Terminus 200



Lease Agreement, dated as of December 1, 2006, between the Development Authority
of Fulton County, Georgia (the “DAFC”) and 3280 Peachtree I LLC, a Wholly-Owned
Georgia limited liability company Subsidiary of the Parent, as assigned by 3280
Peachtree I LLC to Terminus Venture T100 LLC, a Georgia limited liability
company that is an Unconsolidated Entity of the Parent, pursuant to an
Assignment and Assumption of Lease dated February 6, 2013, and amended by First
Amendment to such Lease Agreement dated as of September 28, 2007.


Lease Agreement dated as of September 28, 2007, between the DFAC and 3280
Peachtree I LLC, a Wholly-Owned Georgia limited liability company Subsidiary of
the Parent, as assigned by 3280 Peachtree I LLC to 3280 Peachtree III LLC, a
Wholly-Owned Georgia limited liability company Subsidiary of the Parent,
pursuant to an Assignment and Assumption of Lease dated November 2, 2007, as
subsequently assigned by 3280 Peachtree III LLC to Terminus 200 LLC pursuant to
an Assignment and Assumption of Lease dated December 6, 2007, as subsequently
assigned by Terminus 200 LLC to MSREF/Cousins Terminus 200 LLC pursuant to an
Assignment and Assumption of Lease dated May 5, 2010, as subsequently assigned
by Cousins Terminus LLC (successor by name change to MSREF/Cousins Terminus 200
LLC), a Wholly-Owned Delaware limited liability company Subsidiary of the
Parent, to Terminus Venture T200 LLC, a Georgia limited liability company that
is an Unconsolidated Entity of the Parent, pursuant to an Assignment and
Assumption of Lease dated February 6, 2013.


Bond Purchase Agreement, dated as of December 27, 2006, between the DAFC and
3280 Peachtree I LLC, a Wholly-Owned Georgia limited liability company
Subsidiary of the Parent, as assigned by 3280 Peachtree I LLC to (i) Terminus
Venture T100 LLC, a Georgia limited liability company that is an Unconsolidated
Entity of the Parent, with respect to the Terminus 100 Project, and (ii)
Terminus Venture T200 LLC, a Georgia limited liability company that is an
Unconsolidated Entity of the Parent, with respect to the Terminus 200 Project.


2.
8000 Avalon



DAFC Avalon 8000 Indenture: 2016A Bond Purchase Agreement, dated as of February
1, 2016, between the DAFC and HICO Avalon LLC, a Delaware limited liability
company, a Consolidated Entity.
DAFC Avalon 8000 Lease: that certain Lease Agreement, dated as of March 9, 2016,
between the DAFC and HICO Avalon LLC, a Delaware limited liability company, a
Consolidated Entity.



Schedule 1.1(c)
96173643_6

--------------------------------------------------------------------------------





3.
3344 Peachtree



DAFC 3344 Indenture: Bond Purchase Loan Agreement, dated as of August 14, 2008,
between the DAFC and 3344 Office, LLC, a Delaware limited liability company, as
assigned, inter alia, to Cousins Fund II Buckhead, LLC, a Wholly-Owned Delaware
limited liability company Subsidiary of the Borrower.
DAFC 3344 Lease: Lease Agreement dated as of August 14, 2008 between the DAFC
and 3344 Office, LLC, a Delaware limited liability company, as assigned, inter
alia, to Cousins Fund II Buckhead, LLC, a Wholly-Owned Delaware limited
liability company Subsidiary of the Borrower.


4.
NCR I and NCR II



Bond Purchase Agreement, dated as of June 1, 2015, between The Atlanta
Development Authority d/b/a "Invest Atlanta" and Cousins Spring & 8th Streets
LLC, a Wholly-Owned Georgia limited liability company Subsidiary of the
Borrower, with respect to Phase I of the NCR Project; and (ii) Bond Purchase
Agreement, dated as of December 1, 2016, between Invest Atlanta and Cousins
Spring & 8th Streets LLC, a Wholly-Owned Georgia limited liability company
Subsidiary of the Borrower, with respect to Phase II of the NCR Project.
Lease Agreement, dated as of June 1, 2015, between Invest Atlanta and Cousins
Spring & 8th Streets LLC, a Wholly-Owned Georgia limited liability company
Subsidiary of the Borrower, with respect to Phase I of the NCR Project; and (ii)
Lease Agreement, dated as of December 1, 2016, between Invest Atlanta and
Cousins Spring & 8th Streets LLC, a Wholly-Owned Georgia limited liability
company Subsidiary of the Borrower, with respect to Phase II of the NCR Project.


5.
Hayden Ferry



Lease by and between City of Tempe, an Arizona municipal corporation, as
“Landlord”, and Cousins Fund II Phoenix II, LLC, a Wholly-Owned Delaware limited
liability company Subsidiary of the Borrower, as “Tenant”, with respect to
Hayden Ferry Lakeside 2 & 4.


Schedule 1.1(c)
96173643_6

--------------------------------------------------------------------------------






SCHEDULE 2.01(a)
COMMITMENTS AND PRO RATA SHARES


Lender
Commitment
Pro Rata Share
JPMorgan Chase Bank, N.A.
$40,000,000.00
16.00%
 
Bank of America, N.A.
$40,000,000.00
16.00%
 
SunTrust Bank
$40,000,000.00
16.00%
 
PNC Bank, National Association
$40,000,000.00
16.00%
 
Wells Fargo Bank, National Association
$25,000,000.00
10.00%
 
U.S. Bank National Association
$25,000,000.00
10.00%
 
Morgan Stanley Bank, N.A.
$25,000,000.00
10.00%
 
First Tennessee Bank National Association
$15,000,000.00


6.00%
 
Total
$250,000,000.00
100.00%
 





Schedule 2.01(a)
96173643_6

--------------------------------------------------------------------------------






SCHEDULE 5.06
LITIGATION
NONE.




Schedule 5.06
96173643_6

--------------------------------------------------------------------------------






SCHEDULE 5.09
ENVIRONMENTAL MATTERS
NONE.




Schedule 5.09
96173643_6

--------------------------------------------------------------------------------






SCHEDULE 5.12
ERISA MATTERS
NONE.




Schedule 5.12
96173643_6

--------------------------------------------------------------------------------






SCHEDULE 5.13
CONSOLIDATED ENTITIES AND OTHER EQUITY INVESTMENTS
IN UNCONSOLIDATED ENTITIES AND INVESTMENT ENTITIES
Part (a).        Consolidated Entities:
Cousins Aircraft Associates, LLC
Cousins/Myers II, LLC
Cousins, LLC
Cousins Properties Waterview LLC
Cedar Grove Lakes, LLC
Pine Mountain Ventures, LLC
New Land Realty, LLC
Cousins Properties Services LLC
CP Venture Three LLC
CREC Property Holdings LLC
C/W King Mill I, LLC
King Mill Project I, LLC
Cousins King Mill, LLC
Cousins Jefferson Mill, LLC
Cousins Properties Palisades, LLC
IPC Investments LLC
Cousins San Jose MarketCenter LLC
CPI 191 LLC
Sono Renaissance, LLC
CP Lakeside 20 GP, LLC
CP Lakeside Land GP, LLC
CP Texas Industrial, LLC
Blalock Lakes, LLC
CS Lakeside Land Limited, LLLP
CS Lakeside 20 Limited, LLLP
CCD 10 Terminus Place, LLC
One Ninety One Peachtree Associates, LLC
Cousins Tiffany Springs MarketCenter LLC
1230 Peachtree Associates LLC
CUZWAT Investments, LLC
C S Lancaster LLC
250 Williams Street LLC
250 Williams Street Manager LLC
Cousins Research Park V LLC
CP-Forsyth Investments LLC
CP-Tiffany Springs Investments LLC
CPI Development Inc.
Meridian Mark Plaza, LLC
Handy Road Associates, LLC
Mahan Village LLC
Cousins Terminus LLC
CP 2100 Ross LLC


Schedule 5.13
96173643_6

--------------------------------------------------------------------------------





Cousins 3rd & Colorado LLC
Cousins La Frontera LLC
Cousins 777 Main Street LLC
Cousins 816 Congress LLC
191 Peachtree Project LLC
Cousins Northpark 400 LLC
Cousins Northpark 500/600 LLC
Cousins FTC Holding LLC
Cousins FTC Charlotte LP
Cousins NC General Partners LLC (fka Cousins FTC Manager LLC)
CPI Services LLC
Cousins TRS Services LLC
Cousins Decatur Development LLC
Cousins Victory Investment LLC
Cousins CH Holdings LLC
Cousins CH Investment LLC
Cousins Spring & 8th Streets LLC
Cousins Spring & 8th Streets Parent LLC
Cousins Avalon LLC
DC Charlotte Plaza Investment LLC
DC Charlotte Plaza Manager LLC
Cousins Acquisitions Entity LLC
Cousins Colorado Investor LLC
Cousins Colorado Land LLC
Cousins Employees LLC
Cousins Properties Sub, Inc.
Cousins Properties LP
Cousins Forum, LLC
Cousins TBP, LLC
Cousins Tower Place 200, LLC
Cousins 214 N. Tryon, LP
Cousins 550 South Caldwell, LP
Cousins Forum Note LLC
Cousins Finance AZ, LLC
Cousins Carlton, LLC
Cousins 222 S. Mill, LLC
Cousins 40867 Lake Forest, LLC
Cousins Fund II Orlando I, LLC
Cousins Fund II Tampa II, LLC
Cousins Fund II Tampa III, LLC
Cousins International Plaza V Land, LLC
Cousins International Plaza VI Land, LLC
Cousins Realty Services, LLC
Cousins SUSP, LLC
Cousins International Plaza I, LLC
Cousins International Plaza II, LLC
Cousins International Plaza III, LLC
Cousins Austin Partner, LLC
Cousins Austin, LLC


Schedule 5.13
96173643_6

--------------------------------------------------------------------------------





Cousins-Austin Portfolio Holdings, LLC
Cousins-San Jacinto Center Mezzanine, LLC
Cousins–San Jacinto Center, LLC
Cousins – One Congress Plaza Mezzanine, LLC
Cousins – One Congress Plaza, LLC
Cousins TRS Austin Amenities, LLC
Cousins Lincoln Place Holdings LLC
Cousins Lincoln Place LLC
Cousins Deerwood LLC
FDG Deerwood South LLC
FDG Deerwood North LLC
PKY OOC LLC
PKY OOC GP, LLC
PKY OOC I LP, LLC
PKY OOC II LP, LLC
OOC Holdings GP, LLC
Orlando Centre Syndication Partners JV LP
Cousins OOC Manager LLC
Cousins OOC Owner LLC
Cousins One Capital Manager LLC
Cousins One Capital, LLC
Cousins One Capital City Plaza LLC
Cousins Orlando Manager, LLC
Cousins Orlando, LLC
Cousins 3060 Peachtree, LLC
Cousins 3060 Peachtree Sub, LLC
Cousins Tampa, LLC
Cousins Tampa Sub, LLC
Cousins W. Rio Salado, LLC
Cousins South Tryon, LLC
Cousins Brickell II, LLC
Cousins OF II, L.L.C.
Cousins Properties Office Fund II, L.P.
Cousins Fund II Buckhead, LLC
Cousins Fund II Phoenix I, LLC
Cousins Fund II Phoenix II, LLC
Cousins Fund II Phoenix III, LLC
Cousins Fund II Phoenix IV, LLC
Cousins Fund II Phoenix V, LLC
Cousins Phoenix VI, LLC
Cousins Fund II Philadelphia GP, LLC
Cousins Fund II Philadelphia I, LP
Cousins Fund II Closeout LLC
Austin 300 Colorado Investor, LLC




Schedule 5.13
96173643_6

--------------------------------------------------------------------------------







Part(b).        Unconsolidated Entities and Investment Entities:


Unconsolidated Entities:


Crawford Long-CPI, LLC
Ten Peachtree Place Associates
Wildwood Associates
Temco Associates, LLC
New Georgian, LLC
Bentwater Links, LLC
CL Realty, L.L.C.
Cousins Watkins, LLC
EP I, LLC
EP II, LLC
FIC Development LLC
Seven Hills Homes, LLC
CPV2, LLC
HCTC2, LLC
MJV2, LLC
SV2, LLC
P12025 LLC
Terminus Office Holdings LLC
Terminus Venture T100 LLC
Terminus Venture T200 LLC
HICO Victory Center LP
Carolina Square Holdings LP
Carolina Square Project LP
Carolina Square GP LLC
HICO Avalon LLC
DC Charlotte Plaza LLLP
AMCO 120 WT Holdings, LLC
AMCO 120 West Trinity LLC
Tryon Place, LLC
Courvoisier Centre JV, LLC
Courvoisier Centre, LLC
Charlotte Gateway Village, LLC
50 Biscayne Venture, LLC
Austin 300 Colorado Project GP, LLC
Austin 300 Colorado Project LP


Investment Entities:


TRG Columbus Development Venture, Ltd
TGR Land, L.P. (Temco investment entity)
TGR Golf, L.P. (Temco investment entity)
GRA Venture Fund, LLC
ACP Peachtree Center Manager LLC




Schedule 5.13
96173643_6

--------------------------------------------------------------------------------






SCHEDULE 5.17
INTELLECTUAL PROPERTY MATTERS
NONE.




Schedule 5.17
96173643_6

--------------------------------------------------------------------------------






SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
Cousins Properties LP
3344 Peachtree Road
Suite 1800
Atlanta, Georgia 30326
Attention: Chief Financial Officer
Telephone:    (404) 407-1000
Facsimile:    (404) 407-1151
Electronic Mail: greggadzema@cousinsproperties.com
Website Address:    www.cousinsproperties.com
U.S. Taxpayer Identification Number: 32-0499724
with copies to:
Cousins Properties Incorporated
3344 Peachtree Road
Suite 1800
Atlanta, Georgia 30326
Attention: Corporate Secretary
Telephone:    (404) 407-1000
Facsimile:    (404) 407-1002
Electronic Mail:     corporatesecretary@cousinsproperties.com
Website Address:    www.cousinsproperties.com
and:
King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Attention:    J. Craig Lee
Direct Telephone: 404-572-2881
Fax: 404-572-5100
email: craiglee@kslaw.com


Notices to Co-Borrowers and Guarantors shall go to each of the above addresses
and, in the case of the first two addresses, to the name of such Co-Borrower or
Guarantor, as applicable, c/o Cousins Properties Incorporated.






Schedule 10.02
96173643_6

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:  
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A., as Agent
901 Main Street
Mail Code: TX1 492-14-12
Dallas, TX 75202
Attention: Karen Puente
Telephone: 972.338.3810
Facsimile: 214.290.8378
Electronic Mail: karen.r.puente@baml.com
Account No.: 1292000883
Ref: Cousins Properties, Inc.
ABA# 0260-0959-3
Other Notices as Administrative Agent:
Bank of America, N.A., as Agent
900 W. Trade St., 6th Floor
NC1-026-06-03
Charlotte, NC 28255
Attention:  Kyle Harding
Tel: 980-275-6132
Facsimile: 704-719-5215
Email: kyle.d.harding@baml.com








Schedule 10.02
96173643_6

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of December 2,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Cousins Properties LP, a Delaware limited
partnership (the “Borrower”), Cousins Properties Incorporated, a Georgia
corporation (the “Parent”), the Lenders from time to time party thereto, the
Co-Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, Bank of America,
N.A., as Administrative Agent, and PNC Bank, National Association and SunTrust
Bank, as Co-Documentation Agents.
The undersigned hereby requests (select one):
¨ A Borrowing of Loans:    ¨ A conversion or continuation of
Loans:
1.    On ________(a Business Day).
2.    In the amount of $250,000,000.00.
3.
Comprised of [Eurodollar Rate Loan][Base Rate Loan][LIBOR Daily Floating Rate
Loan].



4.    For Eurodollar Rate Loans: with an Interest Period of [1][2][3][6] months.
The Borrowing, if any, requested herein complies with the terms and conditions
of Section 2.01(a) of the Agreement. The supplemental information (if any)
attached hereto is hereby added to Schedule(s) 5.06, 5.09 and 5.17 (as
applicable) of the Agreement.
[BORROWER] [on behalf of ____________, in its capacity as agent for such
Co-Borrower under the Agreement]
By:        
Name:        
Title:        




A-1
96173643_6

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF TERM LOAN NOTE
$__________________________
FOR VALUE RECEIVED, the undersigned, [in its capacity as the Borrower under the
Agreement referenced below (the “Borrower”)] / [in its capacity as a Co-Borrower
under the Agreement referenced below (the “Subject Co-Borrower”)], hereby
promises to pay to the order of _____________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the [Subject Co-]Borrower under that certain Term Loan Agreement, dated as of
December 2, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, Cousins
Properties Incorporated, a Georgia corporation (the “Parent”), [the Subject
Co-Borrower and the other Co-Borrowers from time to time party thereto / the
Co-Borrowers from time to time party thereto], the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as Syndication Agent, Bank of America, N.A., as Administrative Agent, and
PNC Bank, National Association and SunTrust Bank, as Co-Documentation Agents.
The [Subject Co-]Borrower promises to pay interest on the unpaid principal
amount of the Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
as provided in the Agreement, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
The [Subject Co-]Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE TO FOLLOW]




B-1
96173643_6

--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.
[BORROWER / SUBJECT CO-BORROWER]
By:        
Name:        
Title:        




B-2
96173643_6

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO
Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





B-3
96173643_6

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _________________ _____, 20___
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of December 2,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Cousins Properties LP, a Delaware limited
partnership (the “Borrower”), Cousins Properties Incorporated, a Georgia
corporation (the “Parent”), the Lenders from time to time party thereto, the
Co-Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, Bank of America,
N.A., as Administrative Agent, and PNC Bank, National Association and SunTrust
Bank, as Co-Documentation Agents.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________________________________ of the Parent, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Parent, the Borrower and the
Borrower Parties, and that:
[Use following paragraph 1 for calendar year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the calendar year of
the Parent ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for calendar quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the calendar quarter of the
Parent ended as of the above date. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent and the Consolidated Entities, on a consolidated basis, in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
[Use following paragraph 1 for pro forma financial statements as required
pursuant to the terms of Agreement Section 7.05(e) regarding a proposed
Disposition]
1.    Attached hereto as Schedule 1 are the pro forma unaudited financial
statements required by Section 7.05(e) of the Agreement assuming the
effectiveness of the proposed Disposition of _________________. Such financial
statements fairly present the projected financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and the
Consolidated Entities, on a consolidated basis, in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.


Compliance Certificate
96173643_6

--------------------------------------------------------------------------------





[Use following paragraph 1 for pro forma financial statements as required
pursuant to the terms of Agreement Section 7.01(a) regarding a proposed
incurrence of mortgage Indebtedness]
1.    Attached hereto as Schedule 1 are the pro forma unaudited financial
statements required by Section 7.01(a) of the Agreement assuming the
effectiveness of the proposed incurrence of mortgage Indebtedness by
_______________ from _______________. Such financial statements fairly present
the projected financial condition, results of operations, shareholders’ equity
and cash flows of the Parent and the Consolidated Entities, on a consolidated
basis, in accordance with GAAP as at such date and for such period, subject only
to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and the Borrower during the accounting period covered by the attached
financial statements.
3.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the activities of the Parent and the Borrower during such
calendar period and such review has been undertaken with a view to determining
whether during such calendar period the Parent and the Borrower have each
performed and observed all of their respective Obligations under the Loan
Documents, and
[select one:]
[to the best knowledge of the undersigned during such calendar period, the
Parent and the Borrower have each performed and observed each covenant and
condition of the Loan Documents applicable to it.]
-or-
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:
___________________________.]
4.    The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under the Agreement, are true and correct in all material
respects (except, if a qualifier relating to materiality or Material Adverse
Effect or a similar concept already applies, such representation or warranty
shall be required to be true and correct in all respects) on and as of the date
hereof, except to the extent of changes resulting from matters permitted under
the Loan Documents or other changes in the ordinary course of business not
having a Material Adverse Effect, and except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, (a) the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered;
(b) Schedule(s) 5.06, 5.09, 5.13 and 5.17 (as applicable) of the Agreement are
deemed to include any supplemental information thereto provided in any
Compliance Certificate or Request for Credit Extensions delivered prior to the
date hereof and the supplemental information (if any) attached hereto.


Compliance Certificate
96173643_6

--------------------------------------------------------------------------------





5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate
and such Schedule sets forth (a) a calculation of the Parent’s Consolidated
Leverage Ratio as of the end of the preceding taxable year, (b) all Restricted
Payments made by the Parent during the current taxable year pursuant to Section
7.06(a) of the Agreement and (c) calculations of the financial covenants set
forth in Section 7.11 of the Agreement.
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE AND SCHEDULES TO FOLLOW]




Compliance Certificate
96173643_6

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________________ ____, 20___.
COUSINS PROPERTIES INCORPORATED,  
a Georgia corporation
By:    
Name:        
Title:        






Compliance Certificate
96173643_6

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________ (“Statement Date”)


SCHEDULE 2
to Compliance Certificate
($ in 000’s)


Section 7.06(a) – Restricted Payments
A.    Consolidated Leverage Ratio as of the end of the preceding taxable year:
i.    Total Debt    $____________
ii.    Total Assets    $____________
iii.    Consolidated Leverage Ratio (Line A.i ÷ Line A.ii)    _____ to 1.00
B.    Restricted Payments made or declared during this taxable
year    $___________*
*If Line A.iii is greater than 0.60 to 1.00, then Line B may not exceed the
minimum amount required for Parent to maintain REIT status and to eliminate
payments of federal and state income and excise taxes.


Section 7.11(b) – Consolidated Unencumbered Interest Coverage Ratio


C. Consolidated Unencumbered Interest Coverage Ratio as of the Statement Date:
i. Adjusted Consolidated Unencumbered EBITDA        $_________
ii. Interest Expense for Unsecured Debt     $_________
iii. Consolidated Unencumbered Interest Coverage Ratio
(Line C.i ÷ Line C.ii)        _____ to 1.00
In compliance (is Line C.iii equal to or greater than 1.75 to 1.00)?
(yes/no)    ____
Section 7.11(c) – Consolidated Leverage Ratio
D.    Consolidated Leverage Ratio as of the Statement Date:
i.    Total Debt    $____________
ii.    Total Assets    $____________
iii.    Consolidated Leverage Ratio (Line D.i ÷ Line D.ii)    _____ to 1.00
In compliance (is Line D.iii equal to or less than 0.60 to 1.00)?
(yes/no)        ____


Schedule 2 to Compliance Certificate
96173643_6

--------------------------------------------------------------------------------





Section 7.11(d) – Unsecured Leverage Ratio
E.    Unsecured Leverage Ratio as of the Statement Date:
i.    Unsecured Debt of the Combined Parties    $____________
ii.    Total Value of Income Producing Assets and Value of Non-Income
Producing Assets that are Unencumbered Properties    $____________
iii.    Value of Liquid Assets (which items are: (A) owned entirely
by Combined Parties whose Capital Stock, in each case, is
at least eighty-five percent (85%) owned, directly or indirectly,
by the Parent; and (B) not encumbered other than by Permitted
Liens described in clauses (a) or (b) of the definition
thereof)    $____________
iv.    Sum of Lines E.ii and E.iii    $____________
v.     The value contributed to Line E.ii which value is related
to Unencumbered Properties held by parties that are not
Consolidated Entities Wholly-Owned by the Parent ÷ Line E.iv
(expressed as a percentage)          ___%
vi.    The value contributed to Line E.iv which value is related to
Non-Income Producing Assets and Liquid Assets included in clause
(b) of the definition of “Liquid Assets” ÷ Line E.iv
(expressed as a percentage)         ___%
vii.     The value contributed to Line E.ii which value is related to
entitled Land Assets ÷ Line E.iv (expressed as a percentage)         ___%
viii. The value contributed to Line E.iv which value is related to
Liquid Assets included in clause (b) of the definition of
“Liquid Assets” ÷ Line E.iv (expressed as a percentage)        ___%
ix.    The value contributed to Line E.iv which value is related
to Liquid Assets held by parties that are Consolidated Entities
that are not Wholly-Owned by the Parent but are at least
eighty-five percent (85%) owned, directly or indirectly, by
the Parent (up to a maximum amount of $50,000,000 with any
such excess being excluded from the calculation of Line E.iv)     [$50,000,000]
x.    Unsecured Leverage Ratio (Line E.i ÷ Line E.iv)    _____ to 1.00
In compliance (is Line E.ix equal to or less than 0.60 to 1.00)?
(yes/no)        ____
Section 7.11(e) – Secured Leverage Ratio
F.    Secured Leverage Ratio as of the Statement Date:
i.    Secured Debt    $____________
ii.    Total Assets    $____________
iii.    Secured Leverage Ratio (Line F.i ÷ Line F.ii)    _____ to 1.00
In compliance (is Line F.iii equal to or less than 0.40 to 1.00)?
(yes/no)        ____
Section 7.11(f) – Consolidated Fixed Charge Coverage Ratio
G.    Consolidated Fixed Charge Coverage Ratio as of the Statement Date:
i.    Adjusted Consolidated EBITDA    $____________
ii.    Fixed Charges    $____________
iii.    Consolidated Fixed Charge Coverage Ratio (Line G.i ÷ Line G.ii)    _____
to 1.00


Schedule 2 to Compliance Certificate
96173643_6

--------------------------------------------------------------------------------





In compliance (is Line G.iii equal to or greater than 1.50 to 1.00)?
(yes/no)    ____




Schedule 2 to Compliance Certificate
96173643_6

--------------------------------------------------------------------------------






EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (the “Loan Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
facility identified below (including, without limitation, Guarantees included in
such facility) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.




D-1
96173643_6

--------------------------------------------------------------------------------






1.    Assignor[s]:    _____________________________
2.
Assignee[s]:        ______________________________ [for each Assignee, Indicate
[Affiliate][Approved Fund] of [identify Lender]]

3.    Borrower:        Cousins Properties LP
4.
Administrative Agent:     Bank of America, N.A., as the administrative agent
under the Loan Agreement

5.
Loan Agreement:        The Term Loan Agreement, dated as of December 2, 2016,
among the Borrower, the Parent, the Lenders from time to time party thereto, the
Co-Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, Bank of America,
N.A., as Administrative Agent, and PNC Bank, National Association and SunTrust
Bank, as Co-Documentation Agents

6.    Assigned Interest[s]:
Facility Assigned
Assignor[s]
Assignee[s]
Aggregate Amount of Commitment/ Loans for all Lenders*
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
CUSIP Number
Term Loan Facility
 
 
$__________
$_________
_________%
 

[7.    Trade Date:    __________________]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE TO FOLLOW]






D-2
96173643_6

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: ________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By: ________________________
Title:
[Consented to and] Accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By: _________________________________
Title:
[Consented to:]
By: _________________________________
Title:




D-3
96173643_6

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Loan Agreement
(subject to such consents, if any, as may be required under Section
10.07(b)(iii) of the Loan Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Loan Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Loan Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued


D-4
96173643_6

--------------------------------------------------------------------------------






to but excluding the Effective Date and to [the][the relevant] Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Georgia.




D-5
96173643_6

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF GUARANTOR JOINDER AGREEMENT
THIS GUARANTOR JOINDER AGREEMENT (the “Agreement”), dated as of _____________,
20__, is by and between _____________________, a ___________________ (the
“Consolidated Entity”), and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent under that certain Term Loan Agreement (as it may be
amended, modified, restated or supplemented from time to time, the “Loan
Agreement”), dated as of December 2, 2016, among Cousins Properties LP, a
Delaware limited partnership (the “Borrower”), Cousins Properties Incorporated,
a Georgia corporation (the “Parent”), the Lenders from time to time party
thereto, the Co-Borrowers from time to time party thereto, the Guarantors from
time to time party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent,
Bank of America, N.A., as Administrative Agent, and PNC Bank, National
Association and SunTrust Bank, as Co-Documentation Agents. All of the defined
terms in the Loan Agreement are incorporated herein by reference.
The Loan Parties are required by Section 6.12 of the Loan Agreement to cause the
Consolidated Entity to become a “Guarantor”, as defined, and pursuant to the
terms and conditions set forth, in the Loan Agreement.
1.    Accordingly, the Consolidated Entity hereby acknowledges, agrees and
confirms with the Administrative Agent, for the benefit of the Lenders, that the
Consolidated Entity, by its execution of this Agreement, will be deemed to be a
party to the Loan Agreement and a “Guarantor” for all purposes of the Loan
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Loan Agreement. The Consolidated Entity hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Loan Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the
Consolidated Entity hereby jointly and severally together with the other
Guarantors, guarantees to each Lender and the Administrative Agent, as provided
in Article XI of the Loan Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.
2.    The address of the Consolidated Entity for purposes of all notices and
other communications is ____________________, ____________________________,
Attention of ______________ (Facsimile No. ____________).
3.    The Consolidated Entity hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the Consolidated Entity under Article
XI of the Loan Agreement upon the execution of this Agreement by the
Consolidated Entity.
4.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
5.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Georgia.
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE TO FOLLOW]




E-1
96173643_6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Consolidated Entity has caused this Guarantor Joinder
Agreement to be duly executed by its authorized officers, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.
[CONSOLIDATED ENTITY]
By:        
Name:        
Title:        
Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:        
Name:        
Title:        
    


E-2
96173643_6

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF CO-BORROWER JOINDER AGREEMENT
THIS CO-BORROWER JOINDER AGREEMENT (the “Agreement”), dated as of _____________,
20__, is by and among COUSINS PROPERTIES LP, a Delaware limited partnership, in
its capacity as the Borrower the under the Loan Agreement referenced below (the
“Borrower”), _____________________, a ___________________ (the “Proposed
Co-Borrower”), and BANK OF AMERICA, N.A., in its capacity as Administrative
Agent under that certain Term Loan Agreement (as it may be amended, modified,
restated or supplemented from time to time, the “Loan Agreement”), dated as of
December 2, 2016, among the Borrower, Cousins Properties Incorporated, a Georgia
corporation (the “Parent”), the Lenders from time to time party thereto, the
Co-Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, Bank of America,
N.A., as Administrative Agent, and PNC Bank, National Association and SunTrust
Bank, as Co-Documentation Agents. All of the defined terms in the Loan Agreement
are incorporated herein by reference.
The Borrower and the Co-Borrower desire, pursuant to the provisions of Section
6.12(b) of the Loan Agreement to cause the Proposed Co-Borrower to become a
“Co-Borrower”, as defined, and pursuant to the terms and conditions set forth,
in the Loan Agreement.
1.    Accordingly, the Proposed Co-Borrower hereby acknowledges, agrees and
confirms with the Administrative Agent, for the benefit of the Lenders, that the
Proposed Co-Borrower, by its execution of this Agreement, will continue to be a
party to the Loan Agreement and shall, until such time as it is released as such
pursuant to Section 6.12(c) of the Loan Agreement as a Co-Borrower, be a
“Co-Borrower” for all purposes of the Loan Agreement, and shall have all of the
obligations of a Co-Borrower thereunder as if it had executed the Loan Agreement
in such capacity. The Proposed Co-Borrower hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Co-Borrowers contained in the Loan Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Proposed
Co-Borrower hereby acknowledges that it is, jointly and severally with the other
Borrower Parties, liable to each Lender and the Administrative Agent, as
provided in Section 2.15 of the Loan Agreement, for the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof. The Proposed Co-Borrower further acknowledges and agrees
that upon its release as a Co-Borrower hereunder pursuant to the terms and
conditions set forth in Section 6.12(c), it shall immediately resume its status
as a “Guarantor” under the Loan Agreement and be subject to and bound by the
terms and conditions of the Loan Agreement relating to Guarantors. At no time
prior to the granting of a full and final release from its capacity as a
“Co-Borrower” shall the Proposed Co-Borrower cease to be liable, as a Borrower
Party for all outstanding Obligations under the Loan Agreement. Until released
separately as a Guarantor, such Proposed Co-Borrower shall remain liable for all
of the outstanding Obligations as a Guarantor.
2.    The address of the Proposed Co-Borrower for purposes of all notices and
other communications is ____________________, ____________________________,
Attention of ______________ (Facsimile No. ____________).
3.    Attached hereto are Notes for each of the Lenders executed by the Proposed
Co-Borrower.


F-1
96173643_6

--------------------------------------------------------------------------------






4.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
5.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Georgia.
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE TO FOLLOW]






F-2
96173643_6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Borrower and the Proposed Co-Borrower has caused
this Co-Borrower Joinder Agreement to be duly executed by its authorized
officers, and the Administrative Agent, for the benefit of the Lenders, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.
[PROPOSED CO-BORROWER]
By:        
Name:        
Title:        
COUSINS PROPERTIES LP
By:        
Name:        
Title:        
Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:        
Name:        
Title:        
[REQUIRED NOTES TO BE ATTACHED]












F-3
96173643_6

--------------------------------------------------------------------------------






EXHIBIT G




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement (as it may be amended,
modified, restated or supplemented from time to time, the “Loan Agreement”),
dated as of December 2, 2016, among Cousins Properties LP, a Delaware limited
partnership (the “Borrower”), Cousins Properties Incorporated, a Georgia
corporation (the “Parent”), the Lenders from time to time party thereto, the
Co-Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, Bank of America,
N.A., as Administrative Agent, and PNC Bank, National Association and SunTrust
Bank, as Co-Documentation Agents.
Pursuant to the provisions of Section 3.01(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20___




G-1 U.S. Tax Compliance Certificate
96173643_6

--------------------------------------------------------------------------------






EXHIBIT G




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement (as it may be amended,
modified, restated or supplemented from time to time, the “Loan Agreement”),
dated as of December 2, 2016, among Cousins Properties LP, a Delaware limited
partnership (the “Borrower”), Cousins Properties Incorporated, a Georgia
corporation (the “Parent”), the Lenders from time to time party thereto, the
Co-Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, Bank of America,
N.A., as Administrative Agent, and PNC Bank, National Association and SunTrust
Bank, as Co-Documentation Agents.
Pursuant to the provisions of Section 3.01(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20__




G-2 U.S. Tax Compliance Certificate
96173643_6

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement (as it may be amended,
modified, restated or supplemented from time to time, the “Loan Agreement”),
dated as of December 2, 2016, among Cousins Properties LP, a Delaware limited
partnership (the “Borrower”), Cousins Properties Incorporated, a Georgia
corporation (the “Parent”), the Lenders from time to time party thereto, the
Co-Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, Bank of America,
N.A., as Administrative Agent, and PNC Bank, National Association and SunTrust
Bank, as Co-Documentation Agents.
Pursuant to the provisions of Section 3.01(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-BEN, as applicable)or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20__




G-3 U.S. Tax Compliance Certificate
96173643_6

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Term Loan Agreement (as it may be amended,
modified, restated or supplemented from time to time, the “Loan Agreement”),
dated as of December 2, 2016, among Cousins Properties LP, a Delaware limited
partnership (the “Borrower”), Cousins Properties Incorporated, a Georgia
corporation (the “Parent”), the Lenders from time to time party thereto, the
Co-Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, Bank of America,
N.A., as Administrative Agent, and PNC Bank, National Association and SunTrust
Bank, as Co-Documentation Agents.
Pursuant to the provisions of Section 3.01(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-BEN, as applicable)or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN-E (or W-BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20__


G-4
U.S. Tax Compliance Certificate
96173643_6